Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 1 of 54




        Exhibit M
G3401588.D130802.D067.P2046808.SN-00                                                               34-01588-00
         PARTLOW
                            Case  1:17-cr-00722-VSB
                        INSURANCE AGENCY INC
                                                    Document 123-13 Filed 02/15/19   Page
                                                                        Grange Indemnity
                                                                                           2 of 54
                                                                                         Insurance   Co.




                                                                                                                                                    DBC




         www.partlowinsurance.com                                                        Named     Insured       and   Address


         Policy     Type:      Commercial AutoAccel
         Reason Issued: New              Business                                        BRIGHT AUTO LLC
         Policy Number:   XA               2046808-00
         Issue Date: 08/02/13




         From: 08/02/13        To: 08/02/14       12:01 a.m. standard time at the address of the named insured as shown above.
         These declarations together with the application, common policy conditions, forms and endorsements, if any, complete
         the above numbered policy. In return for the payment of the premium, and subject to all the terms of this policy, we
         agree with you to provide the insurance as stated in this policy.
                                    Commercial        Auto Coverage           Part/Business   Auto Coverage            Form Declarations
          Named         Insured’s       Legal   Entity is:   LIMITED LIABILITY CO

         Item     2 - Schedule          of Coverages         and    Covered     Autos
         This policy provides only those coverages where a charge is shown in the premium column below. Each of these
         coverages will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a
         particular coverage by the entry of one or more of the symbols from the COVERED AUTOS Section of the Business
         Auto Coverage Form next to the name of the coverage.


                                                           Covered                                       Limit
                            Coverages                                                                                                           Premium
                                                        Auto Symbols              The most we will pay for any one accident or loss.
          Liability    Coverage                                    07
            Combined Single Limits                                            $1,000,000 Per Accident                                       $    8,054.00

          Maximum            PIP Benefits

          Maximum    Added    PIP Benefits
          Medical  Payments                                        07         $5,000 Per Person /Per Accident                                       66.00
          Uninsured Motorists                                      07
            Combined Single Limits                                            $1,000,000 Per Accident                                              252.00

          Underinsured           Motorists                         07
            Combined Single Limits                                            $1,000,000 Per Accident                                                Incl
          Motor Truck Cargo                                        07         See Item 10 for limits and deductible                              1,824.00
          Physical Damage   Insurance                                         Actual cash value or cost of repair, or the amount
                                                                              stated in the Declarations, whichever is less, minus
                                                                              deductible shown.
            Comprehensive                                          07         See Item 3 for deductible for each covered auto.                     455.00
                                                                              No deductible applies to loss caused by fire or
                                                                              lightning.

            Collision                                              07         See Item 3 for deductible for each covered auto.                   1,333.00
          Rental Reimbursement                                     07         Refer to form CA9923 for specific limits                             181.00
          On-Hook   Towing
          Acts of Terrorism                                                                                                                           7.00
          Municipal   Taxes
          Other State Specific Charge
          Fees                                                                State/Federal Filing                                                 150.00
          Fees                                                                Financial Responsibility
          Premium           for Endorsements
         THIS IS NOT A BILL. Any outstanding balance due
                                                                                         Your Estimated Total Policy Premium Is            $ 12,322.00
         will be billed at a later date.
                                                                                                             Premium does not include service charges.
                                                                                    AGENTCOPY                                   8TF       page 1
         XA 241 (12-2009)                                                                                                                                 XAPOL1B
G3401588.D130802.D067.P2046808.SN-00

                                Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 3 of 54




     Item     3 - Schedule           of Covered     Autos You Own

                                   Zip                                          Vehicle    Identification     Non-Truc    k              Stated      Change
     Unit      State     Ter.               Year            Description                                                       Class
                                  Code                                                    Number                 Use                    Amount         Date
     010           OH    017 44224           06     FRHT TRACTOR                                                              400880      30000 08/02/13
     011           OH    017 44224           13     TRLR AUTO HAULER            NONOWNEDTRAILER1                              682980            08/02/13




            Item 3 - Schedule            of Covered       Autos You Own - Premiums

            Unit               Liab.               PD              Me d         UM           UMP D             UI M           PIP       API P     REN TAL
                                                   Ded.            Pay

            010                6799                                  66         252                            Incl                                   181
            011                1255




            Item      3 - Schedule       of Covered       Autos You Own - Premiums

             Uni t            On-         On-             Comp .     Comp .     Coll.        Coll.          Spec .       Spec .       Other        Total
                              Hook        Hook            Ded.       Prem.      Ded.         Prem .         Perils       Perils                    Prem.
                              Ded.        Prem .                                                            Ded.         Prem .
            010                                           1000            455   1000         1333                                                  10910
            011                                                                                                                                     1255




   Named           Insured:      BRIGHT AUTO LLC
   Policy     No.       XA      2046808    Commercial AutoAccel                                                                                    page     2
   XA 241 (11-2009)                                                                                                                                    XAPOL3
G3401588.D130802.D067.P2046808.SN-00

                              Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 4 of 54
            Item      7 - Driver Information

         Driver                Name                                  Sex    Marital   Status   Date   of Birth   Status
            01             SAIPOV SAYFULLO                           Male      Single




            *EXC=Excluded                  **FR=Financial Responsibility
   Named         Insured:     BRIGHT AUTO LLC
   Policy     No.     XA     2046808    Commercial AutoAccel                                                     page     3
   XA 241 (01-2006)                                                                                                 XAPOL5
G3401588.D130802.D067.P2046808.SN-00

                             Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 5 of 54
          Policy       Forms Inventory

        Endorsement
                      CA 50       (01/05)   *   Asbestos, Silica, Mixed Dust Excl
                      CA 75       (03/12)   *   Policy Changes - Who Is An Insured
                      IL 00 21    (07/02)   *   Nuclear Energy Liability Exclusion
                      XA 01       (10/08)   *   Commercial Auto Coverage Form
                      XA 02       (05/11)   *   Common Policy Conditions-Ohio
                      XA 42       (02/11)   *   Punitive Damages Exclusion
                      CA 21 33    (06/10)   *   OH Uninsured Motorists Coverage
                      XA 08       (10/08)   *   Ohio Amendment of Policy Provisions
                      FORM F      (06/71)   *   Uniform Motor Carrier BI and PD Liab. Ins. Endorsement
                      FORM I      (09/99)   *   Uniform Motor Carrier Cargo Insurance Endorsement
                      MCS 90      (03/96)   *   Motor Carrier Safety Act
                      XA 03       (05/11)   *   Auto Medical Payment Coverage
                      CA 99 23    (12/93)   *   Rental Reimbursement Coverage
                      XA 35       (10/08)   *   Motor Truck Cargo Liability Coverage


                                                *   Indicates Added Form




   Named        Insured:      BRIGHT AUTO LLC
   Policy     No.      XA    2046808    Commercial AutoAccel                                             page   4
   XA 241 (01-2006)                                                                                         XAPOL2
G3401588.D130802.D067.P2046808.SN-00
                                                         Grange Indemnity     Insurance   Co.
                              Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 6 of 54




            Item      10 - Motor    Truck Cargo-Legal    Liability



                             Vehicle      Limit                       Deductible                Total Premium

                 $250,000              any one vehicle                  $1,000                        $1,824



                           Catastrophe       Limit

              $250,000             any one catastrophe



                                   Year                              Description                    VIN

                                   2006                        FRHT TRACTOR




             Covered        Property      of Others:


             Non-Owned Cargo




   Named        Insured:      BRIGHT AUTO LLC
   Policy     No.     XA     2046808    Commercial AutoAccel                                                    page   5
   XA 241 (10-2008)                                                                                                XAPOL8
G3401588.D130802.D067.P2046808.SN-00

                         Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 7 of 54


            POLICY NUMBER:                                                                                COMMERCIAL AUTO
                                                                                                              CA 99 23 12 93

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 RENTAL REIMBURSEMENT COVERAGE
            This endorsement modifies insurance provided under the following:

                BUSINESS AUTO COVERAGE FORM
                GARAGE COVERAGE FORM
                MOTOR CARRIER COVERAGE FORM
                TRUCKERS COVERAGE FORM
                BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM

            With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
            modified by the endorsement.
            This endorsement changes the policy effective on the inception date of the policy unless another date is
            indicated below.

            Endorsement Effective

            Named Insured                                                 Countersigned By

                                                                                         (Authorized Representative)

                                                                   SCHEDULE
                                                                                           Maximum Payment
                                                                                          Each Covered "Auto"
                                                 Designation or Description of
                                   Auto           Covered "Autos" to which            Any One       No. of Any One
                Coverages          No.              this insurance applies              Day         Days    Period     Premium
             Comprehensive             1   010                                       $ 175          30     $ 5250      $    181
                                       2                                             $                     $           $
                                       3                                             $                     $           $
                                       4                                             $                     $           $
                                       5                                             $                     $           $
             Collision                 1   010                                       $ 175          30     $ 5250      $ INCL
                                       2                                             $                     $           $
                                       3                                             $                     $           $
                                       4                                             $                     $           $
                                       5                                             $                     $           $
             Specified                 1                                             $                     $           $
             Causes of Loss            2                                             $                     $           $
                                       3                                             $                     $           $
                                       4                                             $                     $           $
                                       5                                             $                     $           $
                                                                                  Total Premium                 $     181
            (If no entry appears above, information required to complete this endorsement will be shown in the Declarations
            as applicable to this endorsement.)

            CA 99 23 12 93                       Copyright, Insurance Services Office, Inc., 1993                      Page 1 of 2
G3401588.D130802.D067.P2046808.SN-00

                         Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 8 of 54


            A. This endorsement provides only those coverages              2. The number of days shown in the Schedule.
               where a premium is shown in the Schedule. It
               applies only to a covered "auto" described or            D. Our payment is limited to the lesser of the
               designated in the Schedule.                                 following amounts:
            B. We will pay for rental reimbursement expenses               1. Necessary and actual expenses incurred.
               incurred by you for the rental of an "auto" because         2. The maximum payment stated in the Schedule
               of "loss" to a covered "auto". Payment applies in                applicable to "any one day" or "any one
               addition to the otherwise applicable amount of                   period".
               each coverage you have on a covered "auto." No
                                                                        E. This coverage does not apply while there are
               deductibles apply to this coverage.
                                                                           spare or reserve "autos" available to you for your
            C. We will pay only for those expenses incurred                operations.
               during the policy period beginning 24 hours after        F. If "loss" results from the total theft of a covered
               the "loss" and ending, regardless of the policy’s           "auto" of the private passenger type, we will pay
               expiration, with the lesser of the following number         under this coverage only that amount of your
               of days:                                                    rental reimbursement expenses which is not
                1. The number of days reasonably required to               already provided for under the PHYSICAL
                   repair or replace the covered "auto". If "loss" is      DAMAGE COVERAGE Coverage Extension.
                   caused by theft, this number of days is added
                   to the number of days it takes to locate the
                   covered "auto" and return it to you.




            Page 2 of 2                      Copyright, Insurance Services Office, Inc., 1993                 CA 99 23 12 93
G3401588.D130802.D067.P2046808.SN-00

                          Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 9 of 54
                                                          ENDORSEMENT FOR                                                                Form Approved
                                       MOTOR CARRIER POLICIES OF INSURANCE FOR PUBLIC LIABILITY                                          OMB No. 2125-0074
                                       UNDER SECTIONS 29 AND 30 OF THE MOTOR CARRIER ACT OF 1980


  Issued to       BRIGHT AUTO LLC
  of

  Dated at                                                                                                        this 02 day of AUGUST             , 20   13
  Amending Policy Number XA 2046808                        Effective date        08/02/2013
  Name of Insurance Company             Grange Indemnity Insurance Co.
  Telephone Number                                                                       COUNTERSIGNED BY

                                                                                                                     (Authorized Company Representative)

  The policy to which this endorsement is attached provides primary or excess insurance, as indicated by "X", for the limits shown:

       X The insurance is primary and the company shall not be liable for amounts in excess of $ 1,000,000                                 for each accident.

          The insurance is excess and the company shall not be liable for amounts in excess of $                                          for each accident

          in excess of the underlying limit of $                                  for each accident.

  Whenever required by the Federal Highway Administration (FHWA) or the Interstate Commerce Commission (ICC), the company agrees to
  furnish the FHWA or the ICC a duplicate of said policy and all its endorsements. The company also agrees, upon telephone request by an
  authorized representative of the FHWA or the ICC, to verify that the policy is in force as of a particular date.
  Cancellation of this endorsement may be effected by the company or the insured by giving (1) thirty-five (35) days notice in writing to the other
  party (said 35 days notice to commence from the date the notice is mailed, proof of mailing shall be sufficient proof of notice), and (2) if the
  insured is subject to the ICC’s jurisdiction, by providing (30) days notice to the ICC (said 30 days notice to commence from the date the notice is
  received by the ICC at its office in Washington, D.C.).

                                                    DEFINITIONS AS USED IN THIS ENDORSEMENT
  ACCIDENT includes continuous or repeated exposure to conditions                        damage, or destruction of natural resources arising out of the
  which result in bodily injury, property damage, or environmental                       accidental discharge, dispersal, release or escape into or upon the
  damage which the insured neither expected nor intended.                                land, atmosphere, watercourse, or body of water, of any commodity
  MOTOR VEHICLE means a land vehicle, machine, truck, tractor,                           transported by a motor carrier. This shall include the cost of removal
                                                                                         and the cost of necessary measures taken to minimize or mitigate
  trailer, or semitrailer propelled or drawn by mechanical power and
  used on a highway for transporting property, or any combination                        damage to human health, the natural environment, fish, shellfish,
                                                                                         and wildlife.
  thereof.
                                                                                         PROPERTY DAMAGE means damage to or loss of use of tangible
  BODILY INJURY means injury to the body, sickness, or disease to
                                                                                         property.
  any person, including death resulting from any of these.
                                                                                         PUBLIC LIABILITY means liability for bodily injury, property
  ENVIRONMENTAL RESTORATION means restitution for the loss,                              damage, and environmental restoration.

  The insurance policy to which this endorsement is attached provides                    thereof, shall relieve the company from liability or from the payment
  automobile liability insurance and is amended to assure compliance                     of any final judgment, within the limits of liability herein described,
  by the insured, within the limits stated herein, as a motor carrier of                 irrespective of the financial condition, insolvency or bankruptcy of
  property, with Sections 29 and 30 of the Motor Carrier Act of 1980                     the insured. However, all terms, conditions, and limitations in the
  and the rules and regulations of the Federal Highway Administration                    policy to which the endorsement is attached shall remain in full force
  (FHWA) and the Interstate Commerce Commission (ICC).                                   and effect as binding between the insured and the company. The
                                                                                         insured agrees to reimburse the company for any payment made by
  In consideration of the premium stated in the policy to which this
                                                                                         the company on account of any accident, claim, or suit involving a
  endorsement is attached, the insurer (the company) agrees to pay,                      breach of the terms of the policy, and for any payment that the
  within the limits of liability described herein, any final judgment
                                                                                         company would not have been obligated to make under the
  recovered against the insured for public liability resulting from                      provisions of the policy except for the agreement contained in this
  negligence in the operation, maintenance or use of motor vehicles
                                                                                         endorsement.
  subject to the financial responsibility requirements of Sections 29
  and 30 of the Motor Carrier Act of 1980 regardless of whether or not                   It is further understood and agreed that, upon failure of the company
  each motor vehicle is specifically described in the policy and whether                 to pay any final judgment recovered against the insured as provided
  or not such negligence occurs on any route or in any territory                         herein, the judgment creditor may maintain an action in any court of
  authorized to be served by the insured or elsewhere. Such                              competent jurisdiction against the company to compel such payment.
  insurance as is afforded, for public liability, does not apply to injury to
  or death of the insured’s employees while engaged in the course of                     The limits of the company’s liability for the amount prescribed in this
  their employment, or property transported by the insured,                              endorsement apply separately, to each accident, and any payment
  designated as cargo. It is understood and agreed that no condition,                    under the policy because of any one accident shall not operate to
  provision, stipulation, or limitation contained in the policy, this                    reduce the liability of the company for the payment of final judgments
  endorsement, or any other endorsement thereon, or violation                            resulting from any other accident.

  The Motor Carrier Act of 1980 requires limits of financial responsibility according to the type of carriage and commodity transported by the
  motor carrier. It is the MOTOR CARRIER’S obligation to obtain the required limits of financial responsibility.
  THE SCHEDULE OF LIMITS SHOWN ON THE REVERSE SIDE DOES NOT PROVIDE COVERAGE.
  The limits shown in the schedule are for information purposes only.

  MCS-90 (3-96)                                                                 (over)
G3401588.D130802.D067.P2046808.SN-00

                         Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 10 of 54
                                                               SCHEDULE OF LIMITS
                                                                  Public Liability



                         Type of Carriage                                    Commodity Transported                             Minimum Insurance


  (1) For-hire (In interstate or foreign commerce).          Property (nonhazardous).                                            $    750,000

  (2) For-hire and Private (In interstate, foreign, or       Hazardous substances, as defined in 49 CFR 171.8,                       5,000,000
      intrastate commerce).                                  transported in cargo tanks, portable tanks, or hopper-
                                                             type vehicles with capacities in excess of 3,500 water
                                                             gallons; or in bulk Divisions 1.1, 1.2 and 1.3 materials;
                                                             any quantity of Division 2.3 Hazard Zone A or Division
                                                             6.1, Packing Group 1, Hazard Zone A material; in bulk
                                                             Division 2.1 or 2.2; or highway route controlled quantities
                                                             of a Class 7 material as defined in 49 CFR 173.403.


  (3) For-hire and Private (In interstate or foreign         Oil listed in 49 CFR 172.101; hazardous materials and                   1,000,000
      commerce: in any quantity) or (In intrastate           hazardous substances defined in 49 CFR 171.8 and
      commerce: in bulk only).                               listed in 49 CFR 172.101, but not mentioned in (2) above
                                                             or (4) below.


  (4) For-hire and Private (In interstate or foreign         Any quantity of Division 1.1, 1.2 or 1.3 material; any                  5,000,000
      commerce).                                             quantity of a Division 2.3, Hazard Zone A, or Division
                                                             6.1, Packing Group 1, Hazard Zone A material; or
                                                             highway route controlled quantities of a Class 7 material
                                                             as defined in 49 CFR 173.403.




  Note: The type of carriage listed under numbers (1), (2), and (3) applies to vehicles with a gross vehicle weight rating of 10,000 pounds or more.
  The type of carriage listed under number (4) applies to all vehicles with a gross vehicle weight rating of less than 10,000 pounds.




                                                               SCHEDULE OF LIMITS
                                                                  Public Liability

                                   For-hire motor carriers of passengers operating in interstate or foreign commerce


                  Vehicle Seating Capacity                                                                                 Minimum Insurance

     (1) Any vehicle with a seating capacity of 16 passengers or more.                                                     $   5,000,000

     (2) Any vehicle with a seating capacity of 15 passengers or less.                                                         1,500,000




  MCS-90 (3-96)
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 11 of 54

                                                                      Grange Indemnity Insurance Co.




         Endorsement                                     CA 50        Policy Number: XA         2046808

         Asbestos Exclusion
         Silica Exclusion
         Mixed Dust Exclusion


       This Endorsement Changes The Policy. Please                    b. Claim or suit by or on behalf of any
       Read It Carefully.                                                governmental authority or any other alleged
                                                                         responsible party for damages because of
       This endorsement modifies insurance provided                      testing for, monitoring, cleaning up,
       under the following:                                              removing, containing, treating, detoxifying or
                                                                         neutralizing, or in any way responding to, or
            BUSINESS AUTO COVERAGE FORM                                  assessing the effects of mixed dust, asbestos or
            GARAGE COVERAGE FORM                                         silica, or any other material or substance
            TRUCKERS COVERAGE FORM                                       containing silica, asbestos, or mixed dust.

       This insurance does not apply to:                           3. Any supervision, instruction, recommendations,
                                                                      warnings or advice given or which should have
       1. "Bodily injury" or "property damage" arising out            been given in connection with any of the
          of, caused by, contributed by, or resulting from,           substances named in 1.a., b., or c.; or
          exposure to or the use of:
                                                                   4. Any obligation to share damages with or repay
            a. Asbestos including, but not limited to, the cost       someone else in connection with any of the
               of abatement, mitigation, removal and                  substances named in 1.a., b., or c.
               disposal of asbestos from any good, product
               or structure;

            b. Silica including, but not limited to, exposure
               to silica or the use of silica;

                i. Silica means a group of naturally occurring
                   crystalline forms of silicon dioxide,
                   including, but not limited to, quartz and
                   sand.

            c. Mixed dust

                i. Mixed dust means a mixture of dusts
                   composed of silica or asbestos or one or
                   more other dusts.

       2. Any damage or any loss, cost or expense arising
          out of any:

            a. Request, demand or order that any insured or
               others test for, monitor, clean up, remove,
               contain, treat, detoxify or neutralize, or in any
               way respond to, or assess the effects of mixed
               dust, silica, or asbestos, or any other material
               or substance containing asbestos, silica, or
               mixed dust;

       AK843 (1-2005)
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 12 of 54

                                                                 Grange Indemnity Insurance Co.




         Endorsement                                 CA 75       Policy Number: XA    2046808

         Policy Changes - Who Is An Insured




       This endorsement modifies insurance provided
       under the following:

            Business Auto Coverage Form

       Paragraph 1.b(1) of Who Is An Insured in Section II -
       Liability Coverage is deleted and replaced by:

       (1) The owner or anyone else from whom you hire
           or borrow a covered "auto", directly or indirectly,
           including their agents or "employees". This
           exception does not apply if the covered "auto" is
           a "trailer" connected to a covered "auto" you
           own.




       AN165 (03-2012)
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 13 of 54



                                                                                                                IL 00 21 07 02

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             NUCLEAR ENERGY LIABILITY EXCLUSION
                                       ENDORSEMENT
                                                               (Broad Form)


            This endorsement modifies insurance provided under the following:

                COMMERCIAL AUTOMOBILE COVERAGE PART
                COMMERCIAL GENERAL LIABILITY COVERAGE PART
                FARM COVERAGE PART
                LIQUOR LIABILITY COVERAGE PART
                OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                POLLUTION LIABILITY COVERAGE PART
                PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                PROFESSIONAL LIABILITY COVERAGE PART
                RAILROAD PROTECTIVE LIABILITY COVERAGE PART
                UNDERGROUND STORAGE TANK POLICY


            1. The insurance does not apply:                               B. Under any Medical Payments coverage, to
               A. Under any Liability Coverage, to "bodily injury"            expenses incurred with respect to "bodily in-
                  or "property damage":                                       jury" resulting from the "hazardous properties"
                                                                              of "nuclear material" and arising out of the op-
                   (1) With respect to which an "insured" under               eration of a "nuclear facility" by any person or
                       the policy is also an insured under a nu-              organization.
                       clear energy liability policy issued by Nu-
                       clear Energy Liability Insurance Associa-           C. Under any Liability Coverage, to "bodily injury"
                       tion, Mutual Atomic Energy Liability                   or "property damage" resulting from "hazard-
                       Underwriters, Nuclear Insurance Associa-               ous properties" of "nuclear material", if:
                       tion of Canada or any of their successors,             (1) The "nuclear material" (a) is at any "nuclear
                       or would be an insured under any such pol-                 facility" owned by, or operated by or on be-
                       icy but for its termination upon exhaustion                half of, an "insured" or (b) has been dis-
                       of its limit of liability; or                              charged or dispersed therefrom;
                   (2) Resulting from the "hazardous properties"              (2) The "nuclear material" is contained in
                       of "nuclear material" and with respect to                  "spent fuel" or "waste" at any time pos-
                       which (a) any person or organization is re-                sessed, handled, used, processed, stored,
                       quired to maintain financial protection pur-               transported or disposed of, by or on behalf
                       suant to the Atomic Energy Act of 1954, or                 of an "insured"; or
                       any law amendatory thereof, or (b) the "in-            (3) The "bodily injury" or "property damage"
                       sured" is, or had this policy not been issued              arises out of the furnishing by an "insured"
                       would be, entitled to indemnity from the                   of services, materials, parts or equipment
                       United States of America, or any agency                    in connection with the planning, construc-
                       thereof, under any agreement entered into                  tion, maintenance, operation or use of any
                       by the United States of America, or any                    "nuclear facility", but if such facility is lo-
                       agency thereof, with any person or organi-                 cated within the United States of America,
                       zation.                                                    its territories or possessions or Canada, this
                                                                                  exclusion (3) applies only to "property
                                                                                  damage" to such "nuclear facility" and any
                                                                                  property thereat.




            IL 00 21 07 02                              ' ISO Properties, Inc., 2001                                Page 1 of 2
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 14 of 54


            2. As used in this endorsement:                                  (c) Any equipment or device used for the proc-
                "Hazardous properties" includes radioactive, toxic               essing, fabricating or alloying of "special
                or explosive properties.                                         nuclear material" if at any time the total
                                                                                 amount of such material in the custody of
                "Nuclear material" means "source material", "Spe-                the "insured" at the premises where such
                cial nuclear material" or "by-product material".                 equipment or device is located consists of
                "Source material", "special nuclear material", and               or contains more than 25 grams of pluto-
                "by-product material" have the meanings given                    nium or uranium 233 or any combination
                them in the Atomic Energy Act of 1954 or in any                  thereof, or more than 250 grams of ura-
                law amendatory thereof.                                          nium 235;
                "Spent fuel" means any fuel element or fuel com-             (d) Any structure, basin, excavation, premises
                ponent, solid or liquid, which has been used or                  or place prepared or used for the storage or
                exposed to radiation in a "nuclear reactor".                     disposal of "waste";
                "Waste" means any waste material (a) containing           and includes the site on which any of the forego-
                "by-product material" other than the tailings or          ing is located, all operations conducted on such
                wastes produced by the extraction or concentra-           site and all premises used for such operations.
                tion of uranium or thorium from any ore processed         "Nuclear reactor" means any apparatus designed
                primarily for its "source material" content, and (b)      or used to sustain nuclear fission in a self-
                resulting from the operation by any person or or-         supporting chain reaction or to contain a critical
                ganization of any "nuclear facility" included under       mass of fissionable material.
                the first two paragraphs of the definition of "nu-
                clear facility".                                          "Property damage" includes all forms of radioac-
                                                                          tive contamination of property.
                "Nuclear facility" means:
                   (a) Any "nuclear reactor";
                   (b) Any equipment or device designed or used
                       for (1) separating the isotopes of uranium
                       or plutonium, (2) processing or utilizing
                       "spent fuel", or (3) handling, processing or
                       packaging "waste";




            Page 2 of 2                                ' ISO Properties, Inc., 2001                           IL 00 21 07 02
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 15 of 54

                                                                       Grange Indemnity Insurance Co.




            Endorsement                                  XA 01         Policy Number: XA          2046808

            BUSINESS AUTO COVERAGE FORM




          Various provisions in this policy restrict coverage.          but only while used in " your" business or
          Read the entire policy carefully to determine                 "your" personal affairs.
          rights, duties and what is and is not covered.
                                                                  B. Owned Autos You Acquire After The Policy
          Throughout this policy the words "you" and                 Begins
          "your" refer to the Named Insured shown in the
                                                                     Per Item Two of the Declarations, an "auto"
          Declarations. The words "we", "us" and "our" refer
                                                                     "you" acquire will be a covered "auto" for that
          to the Company providing this insurance.
                                                                     coverage only if:
          Other words and phrases that appear in quotation
                                                                     a. "We" already cover all "autos" that "you"
          marks have special meaning. Refer to Section V -
                                                                        own for that coverage or it replaces an
          Definitions.
                                                                        "auto" "you" previously owned that had
          SECTION I - COVERED AUTOS                                     that coverage; and "you" tell us within 30
                                                                        days after "you" acquire it that "you" want
          Item Two of the Declarations shows the "autos" that
                                                                        "us" to cover it for that coverage.
          are covered "autos" for each of "your" coverages.
          The following numerical symbols describe the               b. For all other newly acquired "autos", not
          "autos" that may be covered "autos". The symbols              subject to paragraph a. above, "you" must tell
          entered next to a coverage on the Declarations                "us" before any accident or loss, and no longer
          designate the only "autos" that are covered "autos".          than 30 days after "you" acquire it, that you
                                                                        want "us" to cover it, and for what specific
          A. Description Of Covered Auto Designation
                                                                        coverages. "You" must tell us also its Stated
             Symbols
                                                                        Amount if a Physical Damage coverage is to
               1. "7"Specifically Described "Autos"                     apply to the newly acquired "auto".
                  Only those "autos" described in Item Three of
                                                                  C. Certain Trailers, Mobile Equipment And
                  the Declarations for which a premium charge
                                                                     Temporary Substitute Autos
                  is shown (and for Liability Coverage any
                  "trailers" "you" don’t own while attached to       If Liability Coverage is provided by this
                  any power unit described in Item Three).           Coverage Form, the following types of vehicles
                                                                     are also covered "autos" for Liability Coverage:
               2. "8"Hired "Autos" Only
                  Only those "autos" "you" lease, hire, rent or      1. "Trailers" with a load capacity of 2,000
                  borrow. This does not include any "auto"              pounds or less designed primarily for
                  "you" lease, hire, rent, or borrow from any           travel on public roads.
                  of "your" "employees", partners (if "you"
                                                                     2. "Mobile equipment" while being carried or
                  are a partnership), members (if "you" are a
                                                                        towed by a covered "auto".
                  limited liability company) or members of
                  their households.                                  3. Any "auto" "you" do not own while used with
                                                                        the permission of its owner as a temporary
               3. "9"Nonowned "Autos" Only
                                                                        substitute for a covered "auto" "you" own that
                  Only those "autos" you" do not own, lease,
                                                                        is out of service because of its:
                  hire, rent or borrow that are used in
                  connection with "your" business. This                 a.   Breakdown;
                  includes "autos" owned by your "employees",           b.   Repair;
                  partners (if "you" are a partnership),                c.   Servicing;
                  members (if "you" are a limited liability             d.   "Loss"; or
                  company), or members of their households              e.   Destruction.

          BK1188 (10-2008)                                                                               continued...
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 16 of 54

                                                                    Grange Indemnity Insurance Co.




            Endorsement                                  XA 01      Policy Number: XA          2046808

            BUSINESS AUTO COVERAGE FORM




          SECTION II - LIABILITY COVERAGE                              (1) the owner or anyone else from whom
                                                                           "you" hire or borrow a covered
          A. Coverage
                                                                           "auto". This exception does not apply
               "We" will pay all sums an "insured" legally                 if the covered "auto" is a "trailer"
               must pay as damages because of "bodily                      connected to a covered "auto" "you"
               injury" or "property damage" to which this                  own.
               insurance applies, caused by an "accident" and
                                                                       (2) "Your" "employee" if the covered
               resulting from the ownership, maintenance or
                                                                           "auto" is owned by that "employee" or
               use of a covered "auto".
                                                                           a member of his or her household.
               "We" will also pay all sums an "insured" legally
                                                                       (3) Someone using a covered "auto"
               must pay as a "covered pollution cost or
                                                                           while he or she is working in a
               expense" to which this insurance applies,
                                                                           business of selling, servicing,
               caused by an "accident" and resulting from the
                                                                           repairing, parking or storing "autos"
               ownership, maintenance or use of covered
                                                                           unless that business is "yours".
               "autos". However, "we" will only pay for the
               "covered pollution cost or expense" if there is         (4) Anyone other than "your"
               either "bodily injury" or "property damage" to              "employees", partners (if "you" are a
               which this insurance applies that is caused by              partnership), members (if "you" are a
               the same "accident".                                        limited liability company), or a lessee
                                                                           or borrower or any of their
               "We" have the right and duty to defend any
                                                                           "employees", while moving property
               "insured" against a "suit" asking for such
                                                                           to or from a covered "auto".
               damages or a "covered pollution cost or
               expense". However, "we" have no duty to                 (5) A partner (if "you" are a partnership),
               defend any "insured" against a "suit" seeking               or a member (if "you" are a limited
               damages for "bodily injury" or "property                    liability company) for a covered
               damage" or a "covered pollution cost or                     "auto" owned by him or her or a
               expense" to which this insurance does not                   member of his or her household.
               apply. "We" may investigate and settle any
                                                                    c. Anyone liable for the conduct of an
               claim or "suit" as "we" consider appropriate.
                                                                       "insured" described above but only to
               "Our" duty to defend or settle ends when the
                                                                       the extent of that liability.
               Liability Coverage Limit of Insurance has been
               exhausted by payment of judgments or               2. Coverage Extensions
               settlements.
                                                                    a. Supplementary    Payments
               1. Who Is An Insured
                                                                       In addition to the Limit of Insurance,
                  The following are "insureds":                        "we" will pay for the "insured":
                  a. "You" for any covered "auto".                     (1) All expenses "we" incur.
                  b. Any other person driving "your" covered           (2) Up to $2,000 for cost of bail bonds
                     "auto", including "listed driver(s)" shown            (including bonds for related traffic
                     in the declarations, used with "your"                 law violations) required because of an
                     permission and within the scope of that               "accident" "we" cover. "We" do not
                     permission except:                                    have to furnish these bonds.


          BK1188 (10-2008)                                                                                  page 2
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 17 of 54

                                                                            Grange Indemnity Insurance Co.




            Endorsement                                       XA 01         Policy Number: XA           2046808

            BUSINESS AUTO COVERAGE FORM




                      (3) The cost of bonds to release                          because of these extensions.
                          attachments in any "suit" against the
                                                                       B. Exclusion
                          "insured" "we" defend, but only for
                          bond amounts within "our" Limit of              This insurance does not apply to any of the
                          Insurance.                                      following:
                      (4) All reasonable expenses incurred by             1. Expected Or Intended Injury
                          the "insured" at "our" request, includ-
                                                                             "Bodily injury" or "property damage"
                          ing actual loss of earnings up to $250
                                                                             expected or intended from the standpoint
                          a day because of time off from work.
                                                                             of the "insured".
                      (5) All costs taxed against the "insured"
                                                                          2. Contractual
                          in any "suit" against the "insured"
                          "we" defend.                                       Liability assumed under any contract or
                                                                             agreement.
                      (6) All interest on the full amount of any
                          judgment that accrues after entry of               But this exclusion does not apply to liability
                          the judgment in any "suit" against the             for damages:
                          "insured" "we" defend, but "our" duty
                                                                             a. Assumed in a contract or agreement that
                          to pay interest ends when "we" have
                                                                                is an "insured contract" provided the
                          paid, offered to pay or deposited in
                                                                                "bodily injury" or "property damage"
                          court the part of the judgment that is
                                                                                occurs subsequent to the execution of
                          within "our" Limit of Insurance.
                                                                                the contract or agreement; or
                      These payments will not reduce the
                                                                             b. That the "insured" would have in the
                      Limit of Insurance.
                                                                                absence of the contract or agreement.
                  b. Out-Of-State Coverage Extensions
                                                                          3. Workers’ Compensation
                      While a covered "auto" is away from the
                                                                             Any obligation for which the "insured" or
                      state where it is licensed "we" will:
                                                                             the "insured’s" insurer may be held liable
                      (1) Increase the Limit of Insurance for                under any workers’ compensation,
                          Liability Coverage to meet the limits              disability benefits or unemployment
                          specified by a compulsory or financial             compensation law or any similar law.
                          responsibility law of the jurisdiction
                                                                          4. Employee Indemnification      And
                          where the covered "auto" is being
                                                                             Employer’s Liability
                          used. This extension does not apply
                          to the limit or limits specified by any            "Bodily injury" to:
                          law governing motor carriers of
                                                                             a. An "employee" of the "insured" arising
                          passengers or property.
                                                                                out of and in the course of:
                      (2) Provide      the minimum amounts and
                                                                                (1) Employment     by the "insured"; or
                          types of     other coverages, such as
                          no-fault,     required of out-of-state                (2) Performing the duties related to the
                          vehicles     by the jurisdiction where the                conduct of the "insured’s" business; or
                          covered      "auto" is being used.
                                                                             b. The spouse, child, parent, brother or
                      "We" will not pay anyone more than                        sister of that "employee" as a
                      once for the same elements of loss                        consequence of Paragraph a. above.
          BK1188 (10-2008)                                                                                           page 3
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 18 of 54

                                                                      Grange Indemnity Insurance Co.




            Endorsement                                   XA 01       Policy Number: XA         2046808

            BUSINESS AUTO COVERAGE FORM




                  This exclusion applies:                          8. Movement Of Property By Mechanical
                                                                      Device
                      (1) Whether the "insured" may be liable
                          as an employer or in any other              "Bodily injury" or "property damage" result-
                          capacity; and                               ing from the movement of property by a mech-
                                                                      anical device (other than a hand truck) unless
                      (2) To any obligation to share damages
                                                                      the device is attached to the covered "auto".
                          with or repay someone else who must
                          pay damages because of the injury.       9. Operations
                      But this exclusion does not apply to            "Bodily injury" or "property damage"
                      "bodily injury" to domestic "employees"         arising out of the operation of:
                      not entitled to workers’ compensation
                                                                      a. Any equipment listed in Paragraphs      6.b.
                      benefits or to liability assumed by the
                                                                         and 6.c. of the definition of "mobile
                      "insured" under an "insured contract".
                                                                         equipment"; or
                      For the purposes of the Coverage Form,
                      a domestic "employee" is a person               b. Machinery or equipment that is on, attach-
                      engaged in household or domestic work              ed to, or part of, a land vehicle that would
                      performed principally in connection                qualify under the definition of "mobile
                      with a residence premises.                         equipment" if it were not subject to a
                                                                         compulsory or financial responsibility law
               5. Fellow Employee
                                                                         or other motor vehicle insurance law where
                  "Bodily injury" to any fellow "employee" of            it is licensed or principally garaged.
                  the "insured" arising out of and in the course
                                                                   10. Completed Operations
                  of the fellow "employee’s" employment or
                                                                       "Bodily injury" or "property damage"
                  while performing duties related to the
                                                                       arising out of "your" work after that work
                  conduct of "your" business.
                                                                       has been completed or abandoned.
               6. Care, Custody Or Control
                                                                      In this exclusion, "your" work means:
                  "Property damage" to or "covered pollution
                                                                      a. Work or operations performed by "you"
                  cost or expense" involving property owned
                                                                         or on "your" behalf; and
                  or transported by the "insured" or in the
                  "insured’s" care, custody or control. But this      b. Materials, parts or equipment furnished in
                  exclusion does not apply to liability                  connection with such work or operations.
                  assumed under a sidetrack agreement.
                                                                      "Your" work includes warranties or
               7. Handling Of Property                                representations made at any time with
                                                                      respect to the fitness, quality, durability or
                  "Bodily injury" or "property damage"
                                                                      performance of any of the items included in
                  resulting from the handling of property:
                                                                      Paragraphs a. or b. above.
                  a. Before it is moved from the place where
                                                                      "Your" work will be deemed completed at
                     it is accepted by the "insured" for move-
                                                                      the earliest of the following times:
                     ment into or onto the covered "auto"; or
                                                                      1. When all of the work called for in "your"
                  b. After it is moved from the covered
                                                                         contract has been completed.
                     "auto" to the place where it is finally
                     delivered by the "insured".                      2. When all of the work to be done at the
                                                                         site has been completed if "your" contract
          BK1188 (10-2008)                                                                                    page 4
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 19 of 54

                                                                        Grange Indemnity Insurance Co.




            Endorsement                                   XA 01         Policy Number: XA          2046808

            BUSINESS AUTO COVERAGE FORM




                      calls for work at more than one site.                (1) The "pollutants" escape, seep,
                  3. When that part of the work done at a job                  migrate, or are discharged, dispersed
                     site has been put to its intended use by                  or released directly from an "auto"
                     any person or organization other than                     part designed by its manufacturer to
                     another contractor or subcontractor                       hold, store, receive or dispose of such
                     working on the same project.                              "pollutants"; and
                                                                           (2) The "bodily injury", "property damage"
                  Work that may need service, maintenance,                     or "covered pollution cost or expense"
                  correction, repair or replacement, but which                 does not arise out of the operation of
                  is otherwise complete, will be treated as                    any equipment listed in Paragraphs
                  completed.                                                   6.b. and 6.c. of the definition of "mobile
              11. Pollution                                                    equipment".
                                                                           Paragraphs b. and c. above of this exclu-
                  "Bodily injury" or "property damage"                     sion do not apply to "accidents" that occur
                  arising out of the actual, alleged or                    away from premises owned by or rented to
                  threatened discharge, dispersal, seepage,                an "insured" with respect to "pollutants"
                  migration, release or escape of "pollutants":            not in or upon a covered "auto" if:
                  a. That are, or that are contained in any                (1) The "pollutants" or any property in
                     property that is:                                         which the "pollutants" are contained
                                                                               are upset, overturned or damaged as
                      (1) Being transported or towed by,                       a result of the maintenance or use of a
                          handled, or handled for movement                     covered "auto"; and
                          into, onto or from, the covered "auto";
                                                                           (2) The discharge, dispersal, seepage,
                      (2) Otherwise in the course of transit by                migration, release or escape of the
                          or on behalf of the "insured"; or                    "pollutants" is caused directly by such
                                                                               upset, overturn or damage.
                      (3) Being stored, disposed of, treated or
                          processed in or upon the covered "auto";   12. War
                                                                        "Bodily injury", "property damage" or
                  b. Before the "pollutants" or any property            "covered pollution cost or expense" arising
                     in which the "pollutants" are contained            directly or indirectly, out of:
                     are moved from the place where they are
                                                                        a. War, including undeclared or civil war;
                     accepted by the "insured" for movement
                     into or onto the covered "auto"; or                b. Warlike action by a military force, includ-
                                                                           ing action in hindering or defending
                  c. After the "pollutants" or any property in             against an actual or expected attack, by any
                     which the "pollutants" are contained are              government, sovereign or other authority
                     moved from the covered "auto" to the place            using military personnel or other agents; or
                     where they are finally delivered, disposed
                                                                        c. Insurrection, rebellion, revolution,
                     of or abandoned by the "insured".                     usurped power, or action taken by a
                      Paragraph a. above does not apply to                 governmental authority in hindering or
                      fuels, lubricants, fluids, exhaust gases or          defending against any of these.
                      other similar "pollutants" that are needed     13. Racing
                      for or result from the normal electrical,
                                                                         Any covered "auto" for "bodily injury" or
                      hydraulic or mechanical functioning of             "property damage" that occurs while the
                      the covered "auto" or its parts, if:               "auto" is;
          BK1188 (10-2008)                                                                                    page 5
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 20 of 54

                                                                          Grange Indemnity Insurance Co.




            Endorsement                                   XA 01           Policy Number: XA          2046808

            BUSINESS AUTO COVERAGE FORM




                  a. participating in; or                                  b. has been hired or borrowed by "you" or
                  b. practicing or preparing for; any race,                   "your" employee for more than 60
                     speed or demolition contest; or                          consecutive days.
                  c. while being operated on a driving track
                     in a facility designed for racing vehicles.       18. Permissive Drivers
              14. Wrongful Delivery                                        For "bodily injury" or "property damage"
                                                                           caused by "your "covered "auto" when it is
                  "Bodily Injury" or " Property Damage" result-
                  ing from the delivery of any liquid into the             driven, operated or used with "your"
                  wrong receptacle or the wrong address or                 permission by a person "you" know:
                  from the delivery of one liquid in place of              a. is under the minimum age to obtain a
                  another, if the "bodily injury" or "property                driver’s license;
                  damage" occurs after delivery has been                   b. does not have a valid driver’s license;
                  completed.
                                                                           c. has a suspended driver’s license;
                  Delivery is considered completed even if                 d. has a revoked driver’s license; or
                  further service or maintenance work, or                  e. has a restricted driver’s license and is oper-
                  correction, repair or replacement is                        ating a vehicle beyond the scope of such.
                  required because of wrong delivery.
                                                                     C. Limit Of Insurance
              15. Explosion
                                                                        Regardless of the number of covered "autos",
                  "Bodily Injury or "Property Damage"
                  resulting from the explosion or discharge of          "insureds", premiums paid, claims made, claim-
                  Class A and B explosives, poisonous gas,              ants or injured persons or vehicles involved in
                  liquid gas, compressed gas, or radioactive            the "accident", the most "we" will pay for the
                  material and all other materials and/ or              total of all damages and "covered pollution cost
                  commodities as listed in the Motor Carrier            or expense" combined, resulting from any one
                  Act of 1980 (49 CFR 173, 172, 101, 173.389,           "accident" is the Limit of Insurance for Liability
                  171.389, 171.8), manufactured, sold, trans-           Coverage shown in the Declarations.
                  ported, handled or distributed by an insured.
                                                                        All "bodily injury", "property damage" and
              16. Auto Business                                         "covered pollution cost or expense" resulting
                                                                        from continuous or repeated exposure to
                  Bodily injury " or "property damage" involv-
                  ing an "auto" while being operated, used or           substantially the same conditions will be
                  maintained by any person when employed or             considered as resulting from one "accident".
                  engaged in the business of selling, repairing,        1. Combined Bodily Injury and Property
                  parking storing, servicing, or while delivering,         Damage Limits
                  testing, road testing, parking or storing
                  "autos", unless the business is "your" business          If "your " Declarations indicates that a
                  and it was warranted in "your" application.              combined "bodily injury" and "property
                                                                           damage" liability limit applies, the most
              17. Trailers
                                                                           "we" will pay for the aggregate of all
                  "Bodily injury" or "property damage" if                  damages resulting from any one "accident"
                  "your" covered "auto" is attached to a "trailer"         is the combined liability insurance limit
                  with load capacity in excess of two thousand             shown in the Declarations.
                  (2,000) pounds if it is not listed in the
                                                                        2. Separate Bodily Injury and Property
                  Declarations and it:
                                                                           Damage Limits
                 a. is owned by "you" or "your " employee; or
          BK1188 (10-2008)                                                                                        page 6
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 21 of 54

                                                                            Grange Indemnity Insurance Co.




            Endorsement                                    XA 01            Policy Number: XA          2046808

            BUSINESS AUTO COVERAGE FORM




                  If "your" Declarations indicates that                   COVERAGE to any person or organization, the
                  separate "bodily injury" and "property                  coverage provided hereunder for such person
                  damage" liability limits apply;                         shall be the minimum coverage required by
                  a. For each person for "bodily injury" liability        law. If "we" are required to make any payment
                     "our" maximum limit of liability for all             under this Policy that would not have been
                     damages due to a "bodily injury", includ-            made except for the certification, "you" must
                     ing damages for care, loss of services, loss         reimburse us.
                     of consortium, loss of companionship or
                                                                       SECTION III - PHYSICAL DAMAGE COVERAGE
                     death, arising out of "bodily injury" sus-
                     tained by any one person in any one "auto"        A. Coverage
                     "accident" is the limit of liability per person
                                                                          1. "We" will pay for "loss" to a covered "auto"
                     shown in the Declarations.
                                                                             or its equipment under:
                      Subject to this limit for each person, the
                                                                             a. Comprehensive    Coverage
                      limit of liability shown in the Declarations
                      for each "accident" for "bodily injury "                  From any cause except:
                      liability is "our" maximum limit of liability
                                                                                (1) The covered "auto’s" collision with
                      under this coverage for all damages for
                                                                                    another object; or
                      "bodily injury" resulting from any one
                                                                                (2) The covered "auto’s" overturn.
                      "accident".
                                                                             b. Specified Causes Of Loss Coverage
                      The limit of liability shown in the Declar-
                      ations for each "accident" for " property                 Caused by:
                      damage" liability is "our" maximum limit
                                                                                (1) Fire, lightning or explosion;
                      of liability under this coverage for all
                                                                                (2) Theft;
                      "property damage" resulting from any
                                                                                (3) Windstorm, hail or earthquake;
                      one "auto" "accident."
                                                                                (4) Flood;
                  b. "We" will apply the limit of liability to pro-             (5) Mischief or vandalism; or
                     vide any separate limits required by law                   (6) The sinking, burning, collision or
                     for " bodily injury" and "property damage"                     derailment of any conveyance
                     liability. However, this provision (b.) will                   transporting the covered "auto".
                     not change "our" total limit of liability.
                                                                             c. Collision Coverage
               3. No one will be entitled to receive duplicate
                                                                                Caused by:
                  payments for the same elements of "loss"
                  under this Coverage Form and any Medical                      (1) The covered "auto’s" collision with
                  Payments Coverage Endorsement, Uninsured                          another object; or
                  Motorists Coverage Endorsement or Under-                      (2) The covered "auto’s" overturn.
                  insured Motorists Coverage Endorsement
                                                                          2. Towing
                  attached to this Coverage Part.
                                                                             We will pay up to the limit shown in the
          D. Payment Required By Filings
                                                                             Declarations for towing and labor costs
               If "we" are required by any applicable filing                 incurred each time a covered "auto" of the
               which "we" have made on "your" behalf to                      private passenger type is disabled.
               provide payment not otherwise provided by                     However, the labor must be performed at
               this Policy under SECTION II - LIABILITY                      the place of disablement.

          BK1188 (10-2008)                                                                                         page 7
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 22 of 54

                                                                     Grange Indemnity Insurance Co.




            Endorsement                                    XA 01     Policy Number: XA            2046808

            BUSINESS AUTO COVERAGE FORM




               3. Glass Breakage - Hitting A Bird Or Animal           a. Nuclear Hazard
                  - Falling Objects Or Missiles
                                                                         (1) The explosion of any weapon
                  If you carry Comprehensive Coverage for                    employing atomic fission or fusion; or
                  the damaged covered "auto", "we" will pay
                                                                         (2) Nuclear reaction or radiation, or radio-
                  for the following under Comprehensive
                                                                             active contamination, however caused.
                  Coverage:
                                                                      b. War Or Military Action
                  a. Glass breakage;
                                                                         (1) War, including undeclared    or civil war;
                  b. "Loss" caused by hitting a bird or animal;
                     and                                                 (2) Warlike action by a military force,
                                                                             including action in hindering or
                  c. "Loss" caused by falling objects or
                                                                             defending against an actual or
                     missiles.
                                                                             expected attack, by any government,
                  However, "you" have the option of having                   sovereign or other authority using
                  glass breakage caused by a covered "auto’s"                military personnel or other agents; or
                  collision or overturn considered a "loss"
                                                                         (3) Insurrection, rebellion, revolution,
                  under Collision Coverage.
                                                                             usurped power or action taken by
               4. Coverage Extension                                         governmental authority in hindering
                                                                             or defending against any of these.
                  Transportation Expenses
                                                                   2. "We" will not pay "loss" to any covered
                  "We" will pay up to $20 per day to a
                                                                      "auto" that occurs while an "auto" is;
                  maximum of $600 for temporary
                  transportation expense incurred by "you"            a. participating   in; or
                  because of the total theft of a covered "auto"
                                                                      b. practicing or preparing for; any race,
                  of the private passenger type. "We" will pay
                                                                         speed or demolition contest; or
                  only for those covered "autos" for which
                  "you" carry either Comprehensive or                 c. while being operated on a driving track
                  Specified Causes of Loss Coverage. "We"                in a facility designed for racing vehicles.
                  will pay for temporary transportation
                                                                   3. "We" will not pay for "loss" caused by or
                  expenses incurred during the period
                                                                      resulting from any of the following unless
                  beginning 48 hours after the theft and
                                                                      caused by other "loss" that is covered by
                  ending, regardless of the policy’s
                                                                      this insurance:
                  expiration, when the covered "auto" is
                  returned to use or "we" pay for its "loss".         a. wear and tear , freezing, mechanical or
                                                                         electrical breakdown.
          B. Exclusions
                                                                      b. blowouts, punctures or other road
               1. "We" will not pay for "loss" caused by or
                                                                         damage to tires.
                  resulting from any of the following. Such
                  "loss" is excluded regardless of any other       4. "We" will not pay for "loss" to any of the
                  cause or event that contributes concurrently        following:
                  or in any sequence to the "loss".
                                                                      a. Tapes, records, discs or other similar
                                                                         audio, visual or data electronic devices
                                                                         designed for use with audio, visual or
                                                                         data electronic equipment.
          BK1188 (10-2008)                                                                                   page 8
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 23 of 54

                                                                      Grange Indemnity Insurance Co.




            Endorsement                                   XA 01       Policy Number: XA          2046808

            BUSINESS AUTO COVERAGE FORM




                  b. Any device designed or used to detect         5. "We" will not pay for "loss" to a covered
                     speed measuring equipment such as                "auto" due to "diminution in value".
                     radar or laser detectors and any
                                                                   6. "We" will not pay for "loss" to camper units,
                     jamming apparatus intended to elude or
                                                                      pickup covers, caps or shells, which are not
                     disrupt speed measurement equipment.
                                                                      permanently installed in " your" insured
                  c. Any electronic equipment, without                "auto".
                     regard to whether this equipment is
                                                                   7. "We" will not pay for "loss" to tarpaulins,
                     permanently installed, that receives or
                                                                      binders, chains, or any other cargo securing
                     transmits audio, visual or data signals
                                                                      devices.
                     and that is not designed solely for the
                     reproduction of sound.                        8. "We" will not pay for "loss" to wearing
                                                                      apparel, tools or personal effects.
                  d. Any accessories used with the electronic
                     equipment described in Paragraph c.           9. "We" will not pay for "loss" while "your"
                     above.                                           insured "auto" is used in any illicit trade or
                                                                      transportation
                  Exclusions 4.c. and 4.d. do not apply to:
                                                                   10. "We" will not pay for "loss" to "your"
                  a. Equipment designed solely for the
                                                                       covered "auto" resulting from the explosion
                     reproduction of sound and accessories
                                                                       or discharge of Class A and B explosives,
                     used with such equipment, provided
                                                                       poisonous gas, liquid gas, compressed gas,
                     such equipment is permanently installed
                                                                       or radioactive material and all other
                     in the covered "auto" at the time of the
                                                                       materials and/ or commodities as listed in
                     "loss" or such equipment is removable
                                                                       the Motor Carrier Act of 1980 (49 CFR 173,
                     from a housing unit which is
                                                                       172, 101, 173.389, 171.389, 171.8),
                     permanently installed in the covered
                                                                       manufactured, sold, transported, handled
                     "auto" at the time of the "loss", and such
                                                                       or distributed by an insured.
                     equipment is designed to be solely
                     operated by use of the power from the         11. "We" will not pay for "loss" to "your"
                     "auto’s" electrical system, in or upon the        covered "auto" when it is in the care,
                     covered "auto"; or                                custody or control of any person for the
                                                                       purpose of selling it.
                  b. Any other electronic equipment     that is:
                                                                   12. "We" will not pay for "loss" while "your"
                      (1) Necessary for the normal operation of
                                                                       covered "auto " is subject to any bailment
                          the covered "auto" or the monitoring
                                                                       lease, conditional sale, mortgage or other
                          of the covered "auto’s" operating
                                                                       encumbrance not specifically declared and
                          system; or
                                                                       described on the Declarations.
                      (2) An integral part of the same unit
                                                                   13. "We" will not pay for "loss" due to theft or
                          housing any sound reproducing
                                                                       conversion of "your" covered "auto"
                          equipment described in a. above and
                          permanently installed in the opening        a. prior to its delivery to "you"; or
                          of the dash or console of the covered
                                                                      b. while it is in the care, custody or control
                          "auto" normally used by the
                                                                         of anyone for the purpose of selling
                          manufacturer for installation of a
                                                                         "your " covered "auto".
                          radio.

          BK1188 (10-2008)                                                                                    page 9
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 24 of 54

                                                                         Grange Indemnity Insurance Co.




            Endorsement                                    XA 01         Policy Number: XA         2046808

            BUSINESS AUTO COVERAGE FORM




              14. "We" will not pay for "loss" to "your" covered         a. "We" will pay the same proportion of the
                  "auto" while in anyone else’s possession                  "loss" which the Limit of Liability shown
                  under a written trailer exchange agreement,               in the Declarations or in the
                  provided that this exclusion shall not apply              endorsements to this policy for "your"
                  to a loss payee. If "we" pay the loss payee,              insured "auto" involved in the "loss"
                  "you" must reimburse "us" for payment.                    bears to the actual cash value of "your"
                                                                            insured "auto" at the time of "loss".
          C. Limit Of Insurance
                                                                         b. "We" will reduce the amount of "loss" by
               1. The most "we" will pay for "loss" in any one
                                                                            the appropriate deductible shown in the
                  "accident" is the lesser of:
                                                                            Declarations prior to calculating the
                  a. The actual cash value of the damaged or                proportionate amount "we" will pay.
                     stolen property as of the time of the
                                                                   D. Deductible
                     "loss" reduced by the applicable
                     deductible;                                      For each covered "auto", "our" obligation to
                                                                      pay for, repair, return or replace damaged or
                  b. The cost    of repairing or replacing the
                                                                      stolen property will be reduced by the
                     damaged      or stolen property with other
                                                                      applicable deductible shown in the
                     property     of like kind and quality
                                                                      Declarations. Any Comprehensive Coverage
                     reduced     by the applicable deductible.
                                                                      deductible shown in the Declarations does not
                  c. The Stated Amount shown in the                   apply to "loss" caused by fire or lightning.
                     Declarations page.
                                                                   SECTION IV - BUSINESS AUTO CONDITIONS
               2. An adjustment for depreciation and physical
                                                                   The following conditions apply in addition to the
                  condition will be made in determining actual
                                                                   Common Policy Conditions:
                  cash value in the event of a total "loss".
                                                                   A. Loss Conditions
               3. If a repair or replacement results in better
                  than like kind or quality, "we" will not pay        1. Appraisal For Physical Damage Loss
                  for the amount of the betterment and the
                                                                         If "you" and "we" disagree on the amount of
                  increase in value from the repair of prior
                                                                         "loss", either may demand an appraisal of
                  damage.
                                                                         the "loss". In this event, each party will
               4. If "we" repair the property, "we" shall not            select a competent appraiser. The two
                  be responsible for any diminution in value             appraisers will select a competent and
                  of the property caused by the loss. If repair          impartial umpire. The appraisers will state
                  or replacement of damaged property                     separately the actual cash value and
                  increased the overall value of "your"                  amount of "loss". If they fail to agree, they
                  covered "auto", "we" may deduct this                   will submit their differences to the umpire.
                  amount from the repair cost.                           A decision agreed to by any two will be
                                                                         binding. Each party will:
               5. If the Stated Amount shown in the
                  Declarations for the insured "auto"                    a. Pay its chosen appraiser; and
                  involved in the "loss" is less than 90% of the
                                                                         b. Bear the other expenses of the appraisal
                  "actual cash value" at the time of "loss",
                                                                            and umpire equally.
                  "you" will share with "us" in the cost of
                  repair or replacement as follows:                      If "we" submit to an appraisal, "we" will still
                                                                         retain "our" right to deny the claim.
          BK1188 (10-2008)                                                                                      page 10
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 25 of 54

                                                                        Grange Indemnity Insurance Co.




            Endorsement                                       XA 01     Policy Number: XA          2046808

            BUSINESS AUTO COVERAGE FORM




               2. Duties In The Event Of Accident, Claim,                  (2) Take all reasonable steps to protect
                  Suit Or Loss                                                 the covered "auto" from further
                                                                               damage. Also keep a record of "your"
                  "We" have no duty to provide coverage
                                                                               expenses for consideration in the
                  under this policy unless there has been full
                                                                               settlement of the claim.
                  compliance with the following duties:
                                                                           (3) Permit "us" to inspect the covered
                  a. In the event of "accident", claim, "suit" or
                                                                               "auto" and records proving the "loss"
                     "loss", "you" must give "us" or "our"
                                                                               before its repair or disposition.
                     authorized representative prompt notice
                     of the "accident" or "loss". Include:                 (4) Agree to examinations under oath at
                                                                               "our" request and give "us" a signed
                      (1) How, when and where the "accident"
                                                                               statement of "your" answers.
                          or "loss" occurred;
                                                                      3. Legal Action Against Us
                      (2) The "insured’s" name and address; and
                                                                        No one may bring a legal action against us
                      (3) To the extent possible, the names and
                                                                        under this Coverage Form until:
                          addresses of any injured persons and
                          witnesses.                                    a. There has been full compliance with all
                                                                           the terms of this Coverage Form; and
                  b. Additionally, "you" and any other
                     involved "insured" must:                           b. Under Liability Coverage, "we" agree in
                                                                           writing that the "insured" has an
                      (1) Assume no obligation, make no
                                                                           obligation to pay or until the amount of
                          payment or incur no expense without
                                                                           that obligation has finally been
                          "our" consent, except at the
                                                                           determined by judgment after trial. No
                          "insured’s" own cost.
                                                                           one has the right under this policy to
                      (2) Immediately send "us" copies of any              bring "us" into an action to determine
                          request, demand, order, notice,                  the "insured’s" liability.
                          summons or legal paper received
                                                                      4. Loss Payment - Physical Damage Coverages
                          concerning the claim or "suit".
                                                                        At "our" option "we" may:
                      (3) Cooperate with "us" in the
                          investigation or settlement of the            a. Pay for, repair or replace damaged or
                          claim or defense against the "suit".             stolen property;
                      (4) Authorize "us" to obtain medical              b. Return the stolen property, at "our"
                          records or other pertinent information.          expense. "We" will pay for any damage
                                                                           that results to the "auto" from the theft;
                      (5) Submit to examination, at "our"
                                                                           or
                          expense, by physicians of "our" choice,
                          as often as "we" reasonably require.          c. Take all or any part of the damaged or
                                                                           stolen property at an agreed or
                  c. If there is "loss" to a covered "auto" or its
                                                                           appraised value, but there shall be not
                     equipment "you" must also do the
                                                                           abandonment to "us".
                     following:
                                                                        If "we" pay for the "loss", "our" payment
                      (1) Promptly notify the police if the
                                                                        will include the applicable sales tax for the
                          covered "auto" or any of its
                                                                        damaged or stolen property.
                          equipment is stolen.
          BK1188 (10-2008)                                                                                     page 11
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 26 of 54

                                                                      Grange Indemnity Insurance Co.




            Endorsement                                   XA 01       Policy Number: XA         2046808

            BUSINESS AUTO COVERAGE FORM




               5. Transfer Of Rights Of Recovery Against              person or organization holding, storing or
                  Others To Us                                        transporting property for a fee regardless of
                                                                      any other provision of this Coverage Form.
                  If any person or organization to or for
                  whom "we" make payment under this                 5. Other Insurance
                  Coverage Form has rights to recover
                                                                      a. For any covered "auto" "you" own, this
                  damages from another, those rights are
                                                                         Coverage Form provides primary
                  transferred to "us". That person or
                                                                         insurance. For any covered "auto" "you"
                  organization must do everything necessary
                                                                         do not own the insurance provided by
                  to secure "our" rights and must do nothing
                                                                         this Coverage Form is excess over any
                  after "accident" or "loss" to impair them.
                                                                         other collectible insurance. However,
          B. General Conditions                                          while a covered "auto" which is a
                                                                         "trailer" is connected to another vehicle,
               1. Bankruptcy
                                                                         the Liability Coverage this Coverage
                  Bankruptcy or insolvency of the "insured"              Form provides for the "trailer" is:
                  or the "insured’s" estate will not relieve "us"
                                                                         (1) Excess while it is connected to a
                  of any obligations under this Coverage
                                                                             motor vehicle "you" do not own.
                  Form.
                                                                         (2) Primary while it is connected to a
               2. Concealment, Misrepresentation      Or Fraud               covered "auto" "you" own.
                  This Coverage Form is void in any case of           b. Regardless of the provisions of Paragraph
                  fraud by "you" at any time as it relates to            a. above, this Coverage Form’s Liability
                  this Coverage Form. It is also void if "you"           Coverage is primary for any liability
                  or any other "insured", at any time,                   assumed under an "insured contract".
                  intentionally conceal or misrepresent a
                                                                      c. When this Coverage Form and any other
                  material fact concerning:
                                                                         Coverage Form or policy covers on the
                  a. This Coverage Form;                                 same basis, either excess or primary, "we"
                                                                         will pay only "our" share. "Our" share is
                  b. The covered "auto";
                                                                         the proportion that the Limit of Insurance
                  c. "Your" interest in the covered "auto"; or           of "our" Coverage Form bears to the total
                                                                         of the limits of all the Coverage Forms
                  d. A claim under this Coverage Form.
                                                                         and policies covering on the same basis.
               3. Liberalization
                                                                    6. Estimated Premium Calculation and Audit
                  If "we" revise this Coverage Form to
                                                                      The premium for this Coverage Form is
                  provide more coverage without additional
                                                                      determined two ways:
                  premium charge, "your" policy will
                  automatically provide the additional                a. i. Part of the premium for this Coverage
                  coverage as of the day the revision is                    Form is based on the "Listed
                  effective in "your" state.                                Driver(s)" "you" told "us" "you" had
                                                                            when this policy began. "You" agree
               4. No Benefit To Bailee - Physical Damage
                                                                            to report all changes in "Listed
                  Coverages
                                                                            Driver(s)" including additional
                  "We" will not recognize any assignment or                 "Listed Driver(s)" as they begin to
                  grant any coverage for the benefit of any                 operate covered "autos".
          BK1188 (10-2008)                                                                                  page 12
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 27 of 54

                                                                          Grange Indemnity Insurance Co.




            Endorsement                                    XA 01          Policy Number: XA        2046808

            BUSINESS AUTO COVERAGE FORM




                      ii. Part of the premium for this Coverage              (2) The "insured’s" responsibility to pay
                          Form is based upon other exposures,                    damages is determined in a "suit" on
                          upon which "we" may calculate                          the merits, in the United States of
                          premium.                                               America, the territories and
                                                                                 possessions of the United States of
                      "We" will compute the final premium                        America, Puerto Rico, or Canada or in
                      due when "we" determine "your" actual                      a settlement "we" agree to.
                      exposures. The estimated total premium
                                                                             "We" also cover "loss" to, or "accidents"
                      will be credited against the final                     involving, a covered "auto" while being
                      premium due and the first Named                        transported between any of these places.
                      Insured will be billed for the balance, if
                      any. The due date for the final premium          8. Two Or More Coverage Forms Or Policies
                      or retrospective premium is the date                Issued By Us
                      shown as the due date on the bill. If the
                                                                          If this Coverage Form and any other
                      estimated total premium exceeds the                 Coverage Form or policy issued to you by us
                      final premium due, the first Named                  or any company affiliated with us apply to
                      Insured will get a refund.                          the same "accident", the aggregate maximum
                  b. If this policy is issued for more than one           Limit of Insurance under all the Coverage
                     year, the premium for this Coverage                  Forms or policies shall not exceed the
                                                                          highest applicable Limit of Insurance under
                     Form will be computed annually based
                                                                          any one Coverage Form or policy. This
                     on "our" rates or premiums in effect at              condition does not apply to any Coverage
                     the beginning of each year of the policy.            Form or policy issued by us or an affiliated
               7. Policy Period, Coverage Territory                       company specifically to apply as excess
                                                                          insurance over this Coverage Form.
                  Under this Coverage Form, "we" cover
                                                                    SECTION V - DEFINITIONS
                  "accidents" and "losses" occurring:
                                                                    A. "Accident" includes continuous or repeated
                  a. During the policy period shown in the             exposure to the same conditions resulting in
                     Declarations; and                                 "bodily injury" or "property damage".
                  b. Within the coverage territory.                 B. "Auto" means
                  The coverage territory is:                           1. A land motor vehicle, "trailer" or semitrailer
                                                                          designed for travel on public roads; or
                  a. The United States of America;
                                                                       2. Any other land vehicle that is subject to a
                  b. The territories and possessions of the               compulsory or financial responsibility law or
                     United States of America;                            other motor vehicle insurance law where it is
                                                                          licensed or principally garaged.
                  c. Puerto Rico;
                                                                       However, "auto" does not include "mobile
                  d. Canada.                                           equipment".
                  e. Anywhere in the world if:                      C. "Bodily injury" means bodily injury, sickness
                                                                       or disease sustained by a person including
                      (1) A covered "auto" of the private              death resulting from any of these.
                          passenger type is leased, hired, rented   D. "Covered pollution cost or expense" means
                          or borrowed without a driver for a           any cost or expense arising out of:
                          period of 30 days or less; and
                                                                       1. Any request, demand, order or statutory or
                                                                          regulatory requirement; or
          BK1188 (10-2008)                                                                                      page 13
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 28 of 54

                                                                          Grange Indemnity Insurance Co.




            Endorsement                                    XA 01          Policy Number: XA         2046808

            BUSINESS AUTO COVERAGE FORM




               2. Any claim or "suit" by or on behalf of a                   (1) The "pollutants" escape, seep,
                  governmental authority demanding that                          migrate, or are discharged, dispersed
                  the "insured" or others test for, monitor,                     or released directly from an "auto"
                  clean up, remove, contain, treat, detoxify or                  part designed by its manufacturer to
                  neutralize, or in any way respond to, or                       hold, store, receive or dispose of such
                  assess the effects of "pollutants".                            "pollutants"; and
                  "Covered pollution cost or expense" does                   (2) The "bodily injury", "property
                  not include any cost or expense arising out                    damage" or "covered pollution cost or
                  of the actual, alleged or threatened                           expense" does not arise out of the
                  discharge, dispersal, seepage, migration,                      operation of any equipment listed in
                  release or escape of "pollutants":                             Paragraphs 6.b. or 6.c. of the
                                                                                 definition of "mobile equipment".
                  a. That are, or that are contained in any
                     property that is:                                       Paragraphs b. and c. above do not apply
                                                                             to "accidents" that occur away from
                      (1) Being transported or towed by,
                                                                             premises owned by or rented to an
                          handled, or handled for movement
                                                                             "insured" with respect to "pollutants" not
                          into, onto or from the covered "auto";
                                                                             in or upon a covered "auto" if:
                      (2) Otherwise in the course of transit by
                                                                             (1) The "pollutants" or any property in
                          or on behalf of the "insured";
                                                                                 which the "pollutants" are contained
                      (3) Being stored, disposed of, treated or                  are upset, overturned or damaged as
                          processed in or upon the covered                       a result of the maintenance or use of a
                          "auto";                                                covered "auto"; and
                  b. Before the "pollutants" or any property                 (2) The discharge, dispersal, seepage,
                     in which the "pollutants" are contained                     migration, release or escape of the
                     are moved from the place where they are                     "pollutants" is caused directly by such
                     accepted by the "insured" for movement                      upset, overturn or damage.
                     into or onto the covered "auto"; or
                                                                    E. "Diminution in value" means the actual or
                  c. After the "pollutants" or any property in         perceived loss in market value or resale value,
                     which the "pollutants" are contained are          which results from a direct and accidental
                     moved from the covered "auto" to the              "loss".
                     place where they are finally delivered,
                                                                    F. "Employee" includes a "leased worker".
                     disposed of or abandoned by the
                                                                       "Employee" does not include a "temporary
                     "insured".
                                                                       worker".
                      Paragraph a. above does not apply to
                                                                    G. "Insured" means any person or organization
                      fuels, lubricants, fluids, exhaust gases or
                                                                       qualifying as an insured in the Who Is An
                      other similar "pollutants" that are
                                                                       Insured provision of the applicable coverage.
                      needed for or result from the normal
                                                                       Except with respect to the Limit of Insurance,
                      electrical, hydraulic or mechanical
                                                                       the coverage afforded applies separately to
                      functioning of the covered "auto" or its
                                                                       each insured who is seeking coverage or
                      parts, if:
                                                                       against whom a claim or "suit" is brought.


          BK1188 (10-2008)                                                                                       page 14
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 29 of 54

                                                                          Grange Indemnity Insurance Co.




            Endorsement                                  XA 01            Policy Number: XA          2046808

            BUSINESS AUTO COVERAGE FORM




          H. "Insured contract" means:                                     b. That pertains to the loan, lease or rental
                                                                              of an "auto" to "you" or any of "your"
               1. A lease of premises;
                                                                              "employees", if the "auto" is loaned,
               2. A sidetrack agreement;                                      leased or rented with a driver; or
               3. Any easement or license agreement, except                c. That holds a person or organization
                  in connection with construction or                          engaged in the business of transporting
                  demolition operations on or within 50 feet                  property by "auto" for hire harmless for
                  of a railroad;                                              "your" use of a covered "auto" over a
                                                                              route or territory that person or
               4. An obligation, as required by ordinance, to
                                                                              organization is authorized to serve by
                  indemnify a municipality, except in
                                                                              public authority.
                  connection with work for a municipality;
                                                                   I.   "Leased worker" means a person leased to
               5. That part of any other contract or
                                                                        "you" by a labor leasing firm under an
                  agreement pertaining to "your" business
                                                                        agreement between "you" and the labor
                  (including an indemnification of a
                                                                        leasing firm, to perform duties related to the
                  municipality in connection with work
                                                                        conduct of "your" business. "Leased worker"
                  performed for a municipality) under which
                                                                        does not include a "temporary worker".
                  "you" assume the tort liability of another to
                  pay for "bodily injury" or "property             J. "Listed Driver(s)" means driver(s) shown in
                  damage" to a third party or organization.           the declarations, who regularly or frequently
                  Tort liability means a liability that would be      operate covered "autos". "Listed driver(s)"
                  imposed by law in the absence of any                include employees.
                  contract or agreement;
                                                                   K. "Loss" means direct and accidental loss or
               6. That part of any contract or agreement              damage.
                  entered into, as part of "your" business,
                                                                   L. "Mobile equipment" means any of the
                  pertaining to the rental or lease, by "you" or
                                                                      following types of land vehicles, including any
                  any of "your" "employees", of any "auto".
                                                                      attached machinery or equipment:
                  However, such contract or agreement shall
                  not be considered an "insured contract" to            1. Bulldozers, farm machinery, forklifts and
                  the extent that it obligates "you" or any of             other vehicles designed for use principally
                  "your" "employees" to pay for "property                  off public roads;
                  damage" to any "auto" rented or leased by
                                                                        2. Vehicles maintained for use solely on or
                  "you" or any of "your " "employees".
                                                                           next to premises "you" own or rent;
                  An "insured contract" does not include that
                                                                        3. Vehicles that travel on crawler treads;
                  part of any contract or agreement:
                                                                        4. Vehicles, whether self-propelled or not,
                  a. That indemnifies a railroad for "bodily
                                                                           maintained primarily to provide mobility to
                     injury" or "property damage" arising out
                                                                           permanently mounted:
                     of construction or demolition operations,
                     within 50 feet of any railroad property               a. Power cranes, shovels, loaders, diggers
                     and affecting any railroad bridge or                     or drills; or
                     trestle, tracks, roadbeds, tunnel,
                                                                           b. Road construction or resurfacing
                     underpass or crossing; or
                                                                              equipment such as graders, scrapers or
                                                                              rollers.
          BK1188 (10-2008)                                                                                        page 15
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 30 of 54

                                                                             Grange Indemnity Insurance Co.




            Endorsement                                     XA 01            Policy Number: XA          2046808

            BUSINESS AUTO COVERAGE FORM




               5. Vehicles not described in Paragraphs 1., 2.,               or other motor vehicle insurance law where
                  3., or 4. above that are not self-propelled                it is licensed or principally garaged. Land
                  and are maintained primarily to provide                    vehicles subject to a compulsory or
                  mobility to permanently attached                           financial responsibility law or other motor
                  equipment of the following types:                          vehicles insurance law are considered
                                                                             "autos".
                  a. Air compressors, pumps and generators,
                     including spraying, welding, building            M. "Pollutants" means any solid, liquid, gaseous
                     cleaning, geophysical exploration,                  or thermal irritant or contaminant, including
                     lighting and well servicing equipment;              smoke, vapor, soot, fumes, acids, alkalis,
                     or                                                  chemicals and waste. Waste includes materials
                                                                         to be recycled, reconditioned or reclaimed.
                  b. Cherry pickers and similar devices used
                     to raise or lower workers.                       N. "Property damage" means damage to or loss of
                                                                         use of tangible property.
               6. Vehicles not described in Paragraphs 1., 2.,
                  3. or 4. above maintained primarily for             O. "Suit" means a civil proceeding in which:
                  purposes other than the transportation of
                                                                          1. Damages because of "bodily injury" or
                  persons or cargo. However, self-propelled
                                                                             "property damage"; or
                  vehicles with the following types of
                  permanently attached equipment are not                  2. A "covered pollution cost or expense", to
                  "mobile equipment" but will be considered                  which this insurance applies, are alleged.
                  "autos":                                                   "Suit" includes:
                  a. Equipment designed primarily for:                       a. An arbitration proceeding in which such
                                                                                damages or "covered pollution costs or
                      (1) Snow removal;
                                                                                expenses" are claimed and to which the
                      (2) Road maintenance, but not                             "insured" must submit or does submit
                          construction or resurfacing; or                       with "our" consent; or
                      (3) Street cleaning;                                   b. Any other alternative dispute resolution
                                                                                proceeding in which such damages or
                  b. Cherry pickers and similar devices
                                                                                "covered pollution costs or expenses" are
                     mounted on automobile or truck chassis
                                                                                claimed and to which the insured
                     and used to raise or lower workers; and
                                                                                submits with "our" consent.
                  c. Air compressors, pumps and generators,
                                                                      P. "Temporary worker" means a person who is
                     including spraying, welding, building
                                                                         furnished to "you" to substitute for a
                     cleaning, geophysical exploration,
                                                                         permanent "employee" on leave or to meet
                     lighting or well servicing equipment.
                                                                         seasonal or short-term workload conditions.
                  However, "mobile equipment" does not
                  include land vehicles that are subject to a         Q. "Trailer" includes a semitrailer.
                  compulsory or financial responsibility law




                        Includes copyrighted   material of Insurance Services Office, Inc., with its permission.

          BK1188 (10-2008)                                                                                         page 16
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 31 of 54

                                                                       Grange Indemnity Insurance Co.




            Endorsement                                       XA 02    Policy Number: XA          2046808

            COMMON POLICY CONDITIONS - OHIO




       THIS ENDORSEMENT CHANGES THE POLICY.                                  which increases any hazard insured
       PLEASE READ IT CAREFULLY.                                             against;
       All Coverage Parts included in this policy are subject             d. The occurrence of a change in the
       to the following conditions.                                          individual risk which substantially
                                                                             increases any hazard insured against after
       A. Payment of Initial Premium                                         the insurance coverage has been issued or
                                                                             renewed except to the extent the insurer
            If "you" make "your" initial premium payment by
                                                                             could reasonably have foreseen the change
            check, draft, or any remittance other than cash,
                                                                             or contemplated the risk in writing the
            and it is nonnegotiable or not honored on
                                                                             contract;
            presentment to the bank or other financial
            institution, "we" may void this policy from                   e. Loss of applicable reinsurance or a
            inception. Coverage under this policy is                         substantial decrease in applicable
            conditioned upon the initial check, draft, or                    reinsurance, if the Superintendent has
            remittance being honored upon presentment to                     determined that reasonable efforts have
            the bank or other financial institution.                         been made to prevent the loss of, or
                                                                             substantial decrease in, the applicable
            Examples of nonnegotiable         instruments   include,
                                                                             reinsurance, or to obtain replacement
            but are not limited to:
                                                                             coverage;
            a. Checks dishonored         due to insufficient funds;
                                                                          f. Failure of an "insured" to correct material
            b. Checks drawn from closed accounts; and                        violations of safety codes or to comply
                                                                             with reasonable written loss control
            c. Invalid credit cards.
                                                                             recommendations; or
       B. Cancellation                                                    g. A determination by the Superintendent of
                                                                             Insurance that the continuation of the
            With respect to a policy which has been in effect
                                                                             policy would create a condition that would
            for more than 90 days or more or is a renewal of
                                                                             be hazardous to the policyholders or the
            a policy we issued;
                                                                             public.
            1. The first Named Insured shown in the
                                                                       3. "We" will mail written notice of cancellation
               Declarations may cancel this policy by
                                                                          to the first Named Insured, and agent if any,
               mailing or delivering to us advance written
                                                                          at the last mailing addresses known to "us".
               notice of cancellation.
                                                                          Proof of mailing will be sufficient proof of
            2. "We" may cancel this policy only for one or                notice.
               more of the following reasons, except as
                                                                       4. "We" will mail the notice of cancellation at
               provided in Paragraph 6. below.
                                                                          least:
                a. Nonpayment          of premium;
                                                                          a. 10 days before the effective date of
                b. Discovery of fraud or material                            cancellation, if "we" cancel for nonpayment
                   misrepresentation in the procurement of                   of premium; or
                   the insurance or with respect to any claims
                                                                          b. 30 days before the effective date of
                   submitted thereunder;
                                                                             cancellation, if "we" cancel for a reason
                c. Discovery of a moral hazard or willful or                 stated in 2.b. through 2.g. above.
                   reckless acts or omissions on your part,

       CK1189 (05-2011)                                                                                     continued...
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 32 of 54

                                                                      Grange Indemnity Insurance Co.




            Endorsement                                   XA 02       Policy Number: XA          2046808

            COMMON POLICY CONDITIONS - OHIO



            5. The notice of cancellation will:                       by endorsement    issued by "us" and made a part
                                                                      of this policy.
                a. State the effective date of cancellation. The
                   policy period will end on that date.
                                                                   E. Examination Of Your Books And Records
                b. Contain the date of the notice and the
                                                                      "We" may examine and audit "your" books and
                   policy number, and will state the reason
                                                                      records as they relate to this policy at any time
                   for cancellation.
                                                                      during the policy period and up to three years
            6. Policies written for a term of more than one           afterward.
               year or on a continuous basis may be
               cancelled by "us" for any reason at an              F. Inspections And Surveys
               anniversary date, upon 30 days’ written
                                                                      1. "We" have the right to:
               notice of cancellation.
                                                                         a. Make inspections and surveys at any time;
            7. If this policy is cancelled, "we" will send the
               first Named Insured any premium refund                    b. Give you reports on the conditions "we"
               due. If "we" cancel, the refund will be pro rata.            find; and
               If the first Named "Insured" cancels, the
                                                                         c. Recommend changes.
               refund may be less than pro rata. The
               cancellation will be effective even if "we" have       2. "We" are not obligated to make any
               not made or offered a refund.                             inspections, surveys, reports or recommenda-
                                                                         tions and any such actions "we" do undertake
       C. NonRenewal                                                     relate only to insurability and the premiums to
                                                                         be charged. "We" do not make safety
            1. If "we" elect not to renew this policy, "we" will
                                                                         inspections. "We" do not undertake to perform
               mail written notice of nonrenewal to the first
                                                                         the duty of any person or organization to
               Named Insured, and agent if any, at the last
                                                                         provide for the health or safety of workers or
               mailing addresses known to "us". The notice
                                                                         the public. And "we" do not warrant that
               will contain the date of the notice and the
                                                                         conditions:
               policy number, and will state the expiration
               date of the policy.                                       a. Are safe or healthful; or
            2. "We" will mail the notice of nonrenewal at                b. Comply with laws, regulations, codes or
               least 30 days before the expiration date of the              standards.
               policy.                                                3. Paragraphs 1. and 2. of this condition apply
            3. Proof of mailing will be sufficient proof of              not only to "us", but also to any rating,
               notice.                                                   advisory, rate service or similar organization
                                                                         which makes insurance inspections, surveys,
       D. Changes                                                        reports or recommendations.
            This policy contains all the agreements between           4. Paragraph 2. of this condition does not apply
            "you" and "us" concerning the insurance                      to any inspections, surveys, reports or
            afforded. The first Named Insured shown in the               recommendations "we" may make relative to
            Declarations is authorized to make changes in                certification, under state or municipal statutes,
            the terms of this policy with our consent. This              ordinances or regulations, of boilers, pressure
            policy’s terms can be amended or waived only                 vessels or elevators.



       CK1189 (05-2011)                                                                                            page 2
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 33 of 54

                                                                          Grange Indemnity Insurance Co.




            Endorsement                                  XA 02            Policy Number: XA         2046808

            COMMON POLICY CONDITIONS - OHIO



       G. Premiums
            The first Named Insured shown in the
            Declarations:
            1. Is responsible for the payment of all
               premiums; and
            2. Will be the payee for any return premiums
               "we" pay.

       H. Transfer Of Your Rights And Duties Under
          This Policy
            "Your" rights and duties under this policy may
            not be transferred without "our" written consent
            except in the case of death of an individual
            named "insured".
            If "you" die, "your" rights and duties will be
            transferred to "your" legal representative but
            only while acting within the scope of duties as
            "your" legal representative. Until "your" legal
            representative is appointed, anyone having
            proper temporary custody of "your" property
            will have "your" rights and duties but only with
            respect to that property.

       I.   Our Right to Use Other Resources

            "You" and any insured seeking coverage under
            this policy agree that "we" have the right to
            utilize outside sources, vendors, experts,
            consultants, and software tools of "our" choosing
            to assist "us" in underwriting, pricing, and
            issuing "our" insurance policies and to assist "us"
            in adjusting claims.




                                       Includes copyrighted material of Insurance Services Office, Inc.
       CK1189 (05-2011)                                     with its permission.                              page 3
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 34 of 54

                                                                          Grange Indemnity Insurance Co.




            Endorsement                                XA 42              Policy Number: XA         2046808

            Punitive Damages Exclusion




          This Endorsement Changes The Policy. Please
          Read It Carefully.

          This endorsement modifies insurance provided
          under the following:

          BUSINESS AUTO COVERAGE FORM

          The following exclusion is added to Paragraph     B.
          Exclusions in SECTION II - LIABILITY
          COVERAGE:

          This insurance does not apply to punitive or
          exemplary damages. This insurance does not
          apply to any other damages or awards associated
          with punitive or exemplary damages, including
          but not limited to fines, penalties, attorney fees,
          litigation expenses, legal fees, or interest.

          All other terms and conditions of this policy
          remain unchanged.




                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.

          IN150 (02-2011)
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 35 of 54


            POLICY NUMBER:                                                                            COMMERCIAL AUTO
                                                                                                          CA 21 33 06 10

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                OHIO UNINSURED AND UNDERINSURED
                                MOTORISTS COVERAGE - BODILY INJURY
            For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in, Ohio, this endorse-
            ment modifies insurance provided under the following:

                BUSINESS AUTO COVERAGE FORM
                GARAGE COVERAGE FORM
                MOTOR CARRIER COVERAGE FORM
                TRUCKERS COVERAGE FORM


            With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless mod-
            ified by the endorsement.
            This endorsement changes the policy effective on the inception date of the policy unless another date is
            indicated below.


            Named Insured:

            Endorsement Effective Date:


                                                              SCHEDULE

                                                          Limit Of Insurance
            Uninsured Motorists Coverage:          $                                         Each "Accident"

            Underinsured Motorists Coverage: $                                               Each "Accident"



             Uninsured and Underinsured Motorists Coverage applies unless an "X" is entered in the corresponding
             box below:

                  If an "X" is entered in this box, this endorsement provides Uninsured Motorists Coverage only, and
                  all references to "underinsured motor vehicle" do not apply.
                  If an "X" is entered in this box, this endorsement provides Underinsured Motorists Coverage only, and
                  all references to "uninsured motor vehicle" do not apply.
             Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




            CA 21 33 06 10                        Insurance Services Office, Inc., 2010                         Page 1 of 5
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 36 of 54




            A. Coverage                                                       c. Anyone for damages he or she is entitled to
               1. We will pay all sums the "insured" is legally                   recover because of "bodily injury" sustained
                  entitled to recover as compensatory damages                     by another "insured".
                  from the owner or operator of an "uninsured              2. A partnership, limited liability company, corpo-
                  motor vehicle" or "underinsured motor vehicle"              ration or any other form of organization, then
                  because of "bodily injury" sustained by the "in-            the following are "insureds":
                  sured" and caused by an "accident".                         a. Anyone "occupying" a covered "auto" or a
                  The owner’s or operator’s liability for these                   temporary substitute for a covered "auto".
                  damages must result from the ownership,                         The covered "auto" must be out of service
                  maintenance or use of the "uninsured motor                      because of its breakdown, repair, servicing,
                  vehicle" or "underinsured motor vehicle".                       "loss" or destruction. However, no coverage
               2. With respect to damages resulting from an                       is provided for anyone occupying an "auto"
                  "accident" with an "underinsured motor ve-                      which is not a covered auto for Uninsured
                  hicle", we will pay under the coverage selected                 Motorists and/or Underinsured Motorists
                  under this endorsement only if Paragraph a. or                  Coverage under this coverage form.
                  b. below applies:                                           b. Anyone for damages he or she is entitled to
                  a. The limits of any applicable liability bonds                 recover because of "bodily injury" sustained
                      or policies have been exhausted by pay-                     by another "insured".
                      ment of judgments or settlements; or              C. Exclusions
                  b. A tentative settlement has been made be-              This insurance does not apply to:
                      tween an "insured" and the insurer of the            1. Any claim settled without our consent, if the
                      "underinsured motor vehicle" and we:                    settlement prejudices our right to recover pay-
                     (1) Have been given prompt written notice                ments. However, this exclusion does not apply
                          of such settlement; and                             to a settlement made with the insurer of an
                     (2) Advance payment to the "insured" in an               "underinsured motor vehicle" in accordance
                          amount equal to the tentative settlement            with the procedure described in Paragraph
                          within 30 days after receipt of notifica-           A.2.b.
                          tion.                                            2. The direct or indirect benefit of any insurer or
               3. Any judgment for damages arising out of a                   self-insurer under any workers’ compensation,
                  "suit" brought without our written consent is not           disability benefits or similar law.
                  binding on us.                                           3. Any "insured" using a vehicle without a rea-
            B. Who Is An Insured                                              sonable belief that the person is entitled to do
                                                                              so.
               If the Named Insured is designated in the Declara-
               tions as:                                                   4. Punitive or exemplary damages.
               1. An individual, then the following are "insureds":        5. "Bodily injury" sustained by:
                    a. The Named Insured and any "family mem-                 a. An individual Named Insured while "occupy-
                       bers".                                                     ing" or when struck by any vehicle owned by
                                                                                  that Named Insured that is not a covered
                    b. Anyone else "occupying" a covered "auto"                   "auto" for Uninsured Motorists Coverage
                       or a temporary substitute for a covered "au-               and/or Underinsured Motorists Coverage
                       to". The covered "auto" must be out of ser-                under this coverage form;
                       vice because of its breakdown, repair, ser-
                       vicing, "loss" or destruction. However, no             b. Any "family member" while "occupying" or
                       coverage is provided for anyone occupying                  when struck by any vehicle owned by that
                       an "auto" which is not a covered auto for                  "family member" that is not a covered
                       Uninsured Motorists and/or Underinsured                    "auto" for Uninsured Motorists Coverage
                       Motorists Coverage under this coverage                     and/or Underinsured Motorists Coverage
                       form.                                                      under this coverage form; or




            Page 2 of 5                             Insurance Services Office, Inc., 2010                    CA 21 33 06 10
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 37 of 54



                  c. Any "family member" while "occupying" or           E. Changes In Conditions
                      when struck by any vehicle owned by the              The conditions of the policy for Ohio Uninsured
                      Named Insured that is insured for Unin-              and Underinsured Motorists Insurance are
                      sured Motorists Coverage and/or Underin-             changed as follows:
                      sured Motorists Coverage on a primary ba-
                      sis under any other coverage form or policy.         1. Other Insurance in the Business Auto and
                                                                              Garage      Coverage     Forms     and    Other
               6. "Bodily injury" arising directly or indirectly out          Insurance - Primary And Excess Insurance
                  of:                                                         Provisions in the Truckers and Motor Carrier
                  a. War, including undeclared or civil war;                  Coverage Forms are replaced by the following:
                  b. Warlike action by a military force, including            If there is other applicable insurance available
                      action in hindering or defending against an             under one or more policies or provisions of
                      actual or expected attack, by any govern-               coverage:
                      ment, sovereign or other authority using                a. The maximum recovery under all coverage
                      military personnel or other agents; or                     forms or policies combined may equal but
                  c. Insurrection, rebellion, revolution, usurped                not exceed the highest applicable limit for
                      power, or action taken by governmental au-                 any one vehicle under any coverage form
                      thority in hindering or defending against                  or policy providing coverage on either a
                      any of these.                                              primary or excess basis.
            D. Limit Of Insurance                                             b. Any insurance we provide with respect to a
                1. Regardless of the number of covered "autos",                  vehicle the Named Insured does not own
                   "insureds", premiums paid, claims made or ve-                 shall be excess over any other collectible
                   hicles involved in the "accident", the most we                uninsured motorists insurance providing
                   will pay for all damages resulting from any one               coverage on a primary basis.
                   "accident" is the limit of Uninsured Motorists             c. If the coverage under this coverage form is
                   Coverage and/or Underinsured Motorists Cov-                   provided:
                   erage shown in the Schedule or Declarations.                 (1) On a primary basis, we will pay only our
                2. The coverage limit for Uninsured and Underin-                      share of the loss that must be paid un-
                   sured Motorists Coverage applies separately to                     der insurance providing coverage on a
                   damages caused by an "accident" with an "un-                       primary basis. Our share is the propor-
                   insured motor vehicle" and an "underinsured                        tion that our limit of liability bears to the
                   motor vehicle".                                                    total of all applicable limits of liability for
                3. No one will be entitled to receive duplicate                       coverage on a primary basis.
                   payments for the same elements of "loss" un-                 (2) On an excess basis, we will pay only our
                   der this coverage form, any Liability Coverage                     share of the loss that must be paid un-
                   form or any Medical Payments Coverage en-                          der insurance providing coverage on an
                   dorsement attached to this Coverage Part.                          excess basis. Our share is the propor-
                   We will not make a duplicate payment under                         tion that our limit of liability bears to the
                   this coverage form for any element of "loss" for                   total of all applicable limits of liability for
                   which payment has been made by or for any-                         coverage on an excess basis.
                   one who is legally responsible.                         2. Duties In The Event Of Accident, Claim, Suit
                4. With respect to coverage provided for damag-               Or Loss is changed by adding the following:
                   es resulting from an "accident" with an                    a. Promptly notify the police if a hit-and-run
                   "underinsured motor vehicle", the limit of insur-             driver is involved;
                   ance shall be reduced by all sums paid for                 b. Promptly send us copies of the legal papers
                   "bodily injury" by or on behalf of anyone who is              if a "suit" is brought; and
                   legally responsible.




            CA 21 33 06 10                          Insurance Services Office, Inc., 2010                            Page 3 of 5
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 38 of 54



                   c. A person seeking Underinsured Motorists                4. The following conditions are added:
                       Coverage must also promptly notify us in                 a. Arbitration
                       writing of a tentative settlement between the
                       "insured" and the insurer of an "underinsured              (1) If we and an "insured" disagree whether
                       motor vehicle" and allow us 30 days to                          the "insured" is legally entitled to recover
                       advance payment to that insured in an                           damages from the owner or driver of an
                       amount equal to the tentative settle- ment to                   "uninsured motor vehicle" or "underin-
                       preserve our rights against the in- surer,                      sured motor vehicle" or do not agree as
                       owner or operator of such "underin- sured                       to the amount of damages that are re-
                       motor vehicle". However, this Provi- sion                       coverable by that "insured", then the
                       2.c. does not apply if failure to notify us does                matter may be arbitrated. However, dis-
                       not prejudice our rights against the in- surer,                 putes concerning coverage under this
                       owner or operator of such "underin- sured                       endorsement may not be arbitrated. Both
                       motor vehicle".                                                 parties must agree to arbitration. If so
                                                                                       agreed, each party will select an arbi-
                3. Transfer Of Rights Of Recovery Against
                                                                                       trator. The two arbitrators will select a
                   Others To Us is amended by adding the fol-
                                                                                       third. If they cannot agree within 30 days,
                   lowing:
                                                                                       either may request that selection be
                   If we make any payment and the "insured" re-                        made by a judge of a court having ju-
                   covers from another party, the "insured" shall                      risdiction. Each party will pay the ex-
                   hold the proceeds in trust for us and pay us                        penses it incurs and bear the expenses
                   back the amount we have paid.                                       of the third arbitrator equally.
                   Our rights do not apply under this provision                   (2) Unless both parties agree otherwise,
                   with respect to Underinsured Motorists Cover-                       arbitration will take place in the county
                   age if we:                                                          in which the "insured" lives. Local rules
                   a. Have been given prompt written notice of a                       of law as to arbitration procedures and
                       tentative settlement between an "insured"                       evidence will apply. A decision agreed
                       and the insurer of an "underinsured motor                       to by two of the arbitrators will be bind-
                       vehicle"; and                                                   ing.
                   b. Fail to advance payment to the "insured" in               b. Statute Of Limitations
                       an amount equal to the tentative settlement                 Any claim or suit for Uninsured Motorists
                       within 30 days after receipt of notification.               Coverage and/or Underinsured Motorists
                   If we advance payment to the "insured" in an                    Coverage must be brought within three
                   amount equal to the tentative settlement within                 years after the date of the "accident" caus-
                   30 days after receipt of notification:                          ing the "bodily injury" or one year after the
                                                                                   date the liability insurer of the "uninsured
                   a. That payment will be separate from any                       motor       vehicle"    becomes       insolvent,
                       amount the "insured" is entitled to recover                 whichever is later, provided that our rights
                       under the provisions of Underinsured Mo-                    are not prejudiced.
                       torists Coverage; and
                                                                          F. Additional Definitions
                   b. We also have a right to recover the ad-
                       vanced payment.                                       As used in this endorsement:
                                                                             1. "Family member" means a person related to
                                                                                an individual Named Insured by blood,
                                                                                marriage or adoption who is a resident of such
                                                                                Named Insured’s household, including a ward
                                                                                or foster child.




            Page 4 of 5                              Insurance Services Office, Inc., 2010                       CA 21 33 06 10
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 39 of 54



                2. "Occupying" means in, upon, getting in, on, out              b. Designed for use mainly off public roads
                   or off.                                                         while not on public roads; or
                3. "Uninsured motor vehicle" means a land motor                 c. Owned by any governmental unit or agen-
                   vehicle:                                                        cy, unless the owner or operator of the "un-
                    a. For which no liability bond or policy applies               insured motor vehicle" has:
                       at the time of an "accident";                              (1) An immunity under the Ohio Political
                    b. For which an insuring or bonding company                        Subdivision Tort Liability Law; or
                       denies coverage or is or becomes insol-                     (2) A diplomatic immunity.
                       vent; or                                              4. "Underinsured motor vehicle" means a land
                    c. That is a hit-and-run vehicle and neither the            motor vehicle for which the sum of all liability
                       operator nor owner can be identified. The                bonds or policies applicable at the time of an
                       vehicle must either:                                     "accident" is either:
                      (1) Hit an "insured", a covered "auto" or a               a. Less than the limit of liability for this cover-
                           vehicle an "insured" is "occupying"; or                  age; or
                       (2) Cause "bodily injury" to an "insured"                b. Reduced by payments to others injured in
                            without hitting an "insured", a covered                the "accident" to an amount which is less
                            "auto" or a vehicle an "insured" is "oc-               than the limit of liability for this coverage.
                            cupying".                                           However, "underinsured motor vehicle" does
                        The facts of the "accident" or intentional act          not include any vehicle:
                        must be proved by independent corrobora-                a. Owned or operated by a self-insurer under
                        tive evidence, other than the testimony of                 any applicable motor vehicle law;
                        the "insured" making a claim under this or
                        similar coverage, unless such testimony is              b. Owned by a governmental unit or agency;
                        supported by additional evidence.                       c. Designed for use mainly off public roads
                    However, "uninsured motor vehicle" does not                    while not on public roads; or
                    include any vehicle:                                        d. That is insured for Liability Coverage under
                    a. Owned or operated by a self-insurer under                   this policy.
                       any applicable motor vehicle law, except a
                       self-insurer who is or becomes insolvent
                       and cannot provide the amounts required
                       by that motor vehicle law;




            CA 21 33 06 10                            Insurance Services Office, Inc., 2010                          Page 5 of 5
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 40 of 54

                                                                  Grange Indemnity Insurance Co.




            Endorsement                                 XA 08     Policy Number: XA          2046808

            OHIO AMENDMENT OF POLICY PROVISIONS




       THIS ENDORSEMENT CHANGES THE POLICY.                          d. Anyone while "occupying" a covered
       PLEASE READ IT CAREFULLY.                                        "auto" while being driven or operated by
                                                                        any person who is specifically excluded
       This endorsement modifies insurance provided                     from coverage for loss, damage and / or
       under the following:                                             liability, including "bodily injury", in this
                                                                        policy.
       I.   BUSINESS AUTO COVERAGE FORM
                                                                  The following are added to paragraph      E. 4.
            Under SECTION IV - BUSINESS AUTO                      CHANGES IN CONDITIONS:
            CONDITIONS, B. General Conditions,
            amending the following:                               C. Interpretation

            1. Concealment, Misrepresentation or Fraud               Interpretation of this policy will be governed
               the following paragraph is added:                     by the laws of the State of Ohio.

                e. With respects to a policy issued as a result
                                                                  D. Prejudgment Interest
                   of fraud or material misrepresentation by
                   the Named Insured in the Application or in
                                                                     Should contractual prejudgment interest be
                   subsequent change requests initiated by
                                                                     awarded by any judicial tribunal on the
                   the Named Insured, if "we" discover fraud
                                                                     amount due and payable under this policy
                   or material misrepresentation in the
                                                                     pursuant to Ohio Revised Code Section
                   procurement of the insurance, "we" may
                                                                     1343.03(A), such interest shall be calculated
                   void the policy and all coverages back to
                                                                     based on the ’federal short-term rate,’
                   the inception date of the policy, and return
                                                                     computed in accordance with Ohio Revised
                   your premium.
                                                                     Code Section 5703.47.
      II.   OHIO UNINSURED AND UNDERINSURED
            MOTORISTS COVERAGE - BODILY INJURY
            ENDORSEMENT

            A. Paragraphs 1.c. and 2.b. of B. Who Is An
               Insured are deleted.

            B. The following is added to paragraph   C.5.
               EXCLUSIONS




       AK1195 (10-2008)
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 41 of 54

                                                                   Grange Indemnity Insurance Co.




            Endorsement                                 XA 03      Policy Number: XA            2046808

            AUTO MEDICAL PAYMENTS COVERAGE




          THIS ENDORSEMENT CHANGES THE                               or domestic work performed principally in
          POLICY. PLEASE READ IT CAREFULLY.                          connection with a residence premises.
          This endorsement modifies insurance provided           3. "Bodily injury" sustained by you or any
          under the following:                                      "family member" while " occupying" or
                                                                    struck by any vehicle (other than a covered
          BUSINESS AUTO COVERAGE FORM
                                                                    "auto") owned by "you" or furnished or
          With respect to coverage provided by this                 available for "your" regular use.
          endorsement, the provisions of the Coverage Form
                                                                 4. "Bodily injury" sustained by any "family
          apply unless modified by the endorsement.
                                                                    member" while "occupying" or struck by
          A. Coverage                                               any vehicle (other than a covered "auto")
                                                                    owned by or furnished or available for the
               We will pay "reasonable" expenses incurred for
                                                                    regular use of any "family member".
               "necessary" medical and funeral services to or
               for an "insured" who sustains "bodily injury"     5. "Bodily injury" sustained by any person while
               caused by "accident". We will pay only those         "occupying" "your" insured "auto" while it is
               expenses incurred, for services rendered within      being used or maintained by a person when
               three years from the date of the "accident".         employed or engaged in the business of selling,
                                                                    repairing, parking, storing, servicing, deliver-
          B. Who Is An Insured
                                                                    ing or while testing, road testing, parking or
               1. "You" while "occupying" a covered "auto",         storing "autos" unless the business is "yours".
                  when struck by any "auto".
                                                                 6. "Bodily injury" arising directly or indirectly
               2. If you are an individual, any "family             out of:
                  member" while "occupying" or, while a
                                                                    a. War, including undeclared     or civil war;
                  pedestrian, when struck by any "auto".
                                                                    b. Warlike action by a military force,
               3. Anyone else "occupying" a covered "auto"
                                                                       including action in hindering or
                  or a temporary substitute for a covered
                                                                       defending against an actual or expected
                  "auto". The covered "auto" must be out of
                                                                       attack, by any government, sovereign or
                  service because of its breakdown, repair,
                                                                       other authority using military personnel
                  servicing, loss or destruction.
                                                                       or other agents; or
          C. Exclusions
                                                                    c. Insurrection, rebellion, revolution,
               This insurance does not apply to any of the             usurped power, or action taken by
               following:                                              governmental authority in hindering or
                                                                       defending against any of these.
               1. "Bodily injury" sustained by an "insured"
                  while "occupying" a vehicle located for use    7. "Bodily injury" to anyone using a vehicle
                  as a premises.                                    without a reasonable belief that the person
                                                                    is entitled to do so.
               2. "Bodily injury" to your "employee" arising
                  out of and in the course of employment by      8. "Bodily injury" sustained while "occupying"
                  you. However, we will cover "bodily injury"       any vehicle, for the purpose of:
                  to your domestic "employees" if not entitled
                                                                    a. participating   in; or
                  to workers’ compensation benefits. For the
                  purposes of this endorsement, a domestic          b. practicing or preparing for any race or
                  "employee" is a person engaged in household          speed contest; or
          BK1190 (05-2011)                                                                            continued...
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 42 of 54

                                                                      Grange Indemnity Insurance Co.




            Endorsement                                  XA 03        Policy Number: XA          2046808

            AUTO MEDICAL PAYMENTS COVERAGE




                  c. being operated on a driving track in a         1. Worker’s Compensation or disability
                     facility designed for racing vehicles.            benefits law or any similar law;
               9. "Bodily injury" sustained while "occupying"       2. State No-Fault Law requiring personal
                  any vehicle while the "insured" is                   injury protection;
                  committing or attempt to commit a felony,
                                                                    3. Premises insurance providing coverage for
                  or while the "insured’ is involved in an
                                                                       medical expenses; or
                  illegal occupation.
                                                                    4. Individual, blanket, or group accident,
              10. "Bodily injury" sustained while "occupying"
                                                                       disability or hospitalization; or
                  any motorized vehicle having fewer than
                  four wheels.                                      5. Medical, surgical, hospital or funeral
                                                                       services, benefit or reimbursement plan.
              11. "Bodily injury" caused by the operation of
                  "your" covered "auto" by any driver not        E. Changes In Conditions
                  meeting legal age requirements to operate a
                                                                    The Conditions are changed for Auto Medical
                  vehicle in the state shown in the
                                                                    Payments Coverage as follows:
                  Declarations.
                                                                    1. The reference in Other Insurance in the
              12. "Bodily injury" sustained in any "accident "
                                                                       Business Auto Coverage Form to other
                  which occurs outside the coverage territory.
                                                                       collectible insurance applies only to other
          D. Limit Of Insurance                                        collectible auto medical payments
                                                                       insurance.
               Regardless of the number of covered "autos",
               "insureds", premiums paid, claims made or            2. We have the right to utilize outside sources,
               vehicles involved in the "accident", the most           vendors, experts, consultants, and software
               we will pay for "bodily injury" for each                tools of our choosing to review the medical
               "insured" injured in any one "accident" is the          expense invoices and medical records to
               Limit Of Insurance for Auto Medical Payments            assist us in determining, among other
               Coverage shown in the Declarations.                     things, if the expenses and treatment are
                                                                       reasonable and necessary.
               The limit for funeral expenses shall not exceed
               $1,500 per person, subject to the Limit Of
                                                                 F. Additional Definitions
               Insurance listed in the Declarations for this
               coverage.                                            1. "Family member" means a person related to
                                                                       you by blood, marriage or adoption who is
               No one will be entitled to receive duplicate
                                                                       a resident of your household, including a
               payments for the same elements of "loss"
                                                                       ward or foster child.
               under this endorsement and any Liability
               Coverage Form, Uninsured Motorists                   2. "Occupying" means in, upon, getting in, on,
               Coverage Endorsement or Underinsured                    out or off.
               Motorists Coverage Endorsement attached to
                                                                    3. "Reasonable", as used in this endorsement,
               this Coverage Part.
                                                                       means expenses that are consistent with the
               We will not be liable under this policy for any         usual charges of the majority of similar
               medical expenses paid or payable under the              medical providers in the geographic area in
               provisions of any:                                      which the expenses were incurred for the
                                                                       specific medical service.

          BK1190 (05-2011)                                                                                   page 2
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 43 of 54

                                                                          Grange Indemnity Insurance Co.




            Endorsement                                  XA 03            Policy Number: XA         2046808

            AUTO MEDICAL PAYMENTS COVERAGE




               4. "Necessary", as used in this endorsement,
                  means services that are rendered by a
                  medical provider within the legally
                  authorized scope of the provider’s practice
                  and are recognized within that practice as
                  being appropriate treatment in achieving
                  maximum medical improvement for the
                  "bodily injury" sustained in the accident.




                                       Includes copyrighted material of Insurance Services Office, Inc.
          BK1190 (05-2011)                                  with its permission.                              page 3
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 44 of 54

                                                                       Grange Indemnity Insurance Co.




          Endorsement                                  XA 35           Policy Number: XA          2046808

          Motor Truck Cargo Liability Coverage
          SCHEDULE VEHICLE FORM



       This endorsement modifies insurance provided                          vapor, and waste. Waste includes materials
       under the following:                                                  to be disposed of as well as recycled, re-
                                                                             claimed, or reconditioned, as well as
            BUSINESS AUTO COVERAGE FORM                                      disposed of; and

       With respect to coverage provided by this endorse-                 b. electrical or magnetic emissions, whether
       ment, the provisions of the Business Auto Coverage                    visible or invisible, and sound emissions.
       Form apply unless modified by the endorsement.
                                                                       4. "Specified perils" means fire; lightning; wind-
        I. AGREEMENT                                                      storm; hail; collision, overturn, or derailment
                                                                          of a transporting conveyance; collapse of a
            In return for "your" payment of the required                  bridge or culvert; and theft.
            premium, "we" provide the coverage described
            herein subject to all the "terms" of the Motor             5. "Terms" means all provisions, limitations,
            Truck Cargo Liability Coverage. This coverage is              exclusions, conditions, and definitions that
            also subject to the "declarations" and additional             apply.
            policy conditions relating to assignment or
            transfer of rights or duties, cancellation, changes        6. "Vehicle" means any one truck, tractor, trailer,
            or modifications, inspections, and examination of             semitrailer or combination of these pulled by
            books and records.                                            one power unit.

            Endorsements and schedules may also apply.              III. COVERAGE
            They are identified on the "declarations".
                                                                       "We" cover "your" legal liability for loss to
            Refer to Additional Definitions for words and              covered property while under "your" care,
            phrases that have special meaning. These words             custody, and control that "you" become legally
            and phrases are shown in quotation marks or                obligated to pay as a common or contract carrier
            bold type.                                                 under a bill of lading, contract of carriage, or
                                                                       shipping receipt issued by "you".
       II. ADDITIONAL DEFINITIONS
                                                                       "We" do not pay for costs, expenses, fees, fines,
            1. "Declarations" means all pages labeled                  penalties, or damages resulting from "your"
               Declarations, Supplemental Declarations, or             violation of any law or regulation relating to any
               Schedules, which pertain to this coverage.              delay in payment, denial, or settlement of any
                                                                       claim.
            2. "Limit" means the amount of coverage that
               applies.                                             IV. PROPERTY COVERED

            3. "Pollutant" means:                                      Vehicles -- "We" cover direct physical loss
                                                                       caused by a covered peril to property of others
                a. any solid, liquid, gaseous, thermal, or radio-      described on the "declarations". "We" cover
                   active irritant or contaminant, including           described property while in due course of transit
                   acids, alkalis, chemicals, fumes, smoke, soot,      on or in a vehicle described on the "declarations".



       IN063 (10-2008)                                                                                         continued...
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 45 of 54

                                                                     Grange Indemnity Insurance Co.




          Endorsement                                    XA 35       Policy Number: XA           2046808

          Motor Truck Cargo Liability Coverage
          SCHEDULE VEHICLE FORM



       V. PROPERTY NOT COVERED                                          course of transit that is held in storage unless
                                                                        storage is specified in a bill of lading, shipping
            1. Art -- "We" do not cover objects of art                  receipt, or contract of carriage.
               including paintings and statuary.
                                                                    11. Vehicles -- "We" do not cover transporting
            2. Contraband -- "We" do not cover contraband               vehicles including tarpaulins.
               or property in the course of illegal transporta-
               tion or trade.                                     VI. ADDITIONAL COVERAGES

            3. Explosive or Radioactive Material --                  1. Debris Removal -
               Explosives, ammunition, fireworks, or radio-
               active material.                                         a. Coverage -- "We" pay the cost to remove
                                                                           the debris of covered property that is
            4. Jewelry, Stones, and Metals -- "We" do not                  caused by a covered peril.
               cover jewelry, precious or semi-precious
               stones, gold, silver, platinum, or other                 b. We Do Not Cover -- This coverage does
               precious metals or alloys.                                  not include costs to:

            5. Live Animals -- "We" do not cover live                      1) extract "pollutants" from land or water;
               animals including cattle or poultry unless                     or
               death is caused or made necessary by a
               "specified peril".                                          2) remove, restore, or replace polluted
                                                                              land or water.
            6. Money and Securities -- "We" do not cover
               accounts, bills, currency, food stamps, or other         c. Limit --" We" do not pay any more under
               evidences of debt, lottery tickets not held for             this coverage than 25% of the amount "we"
               sale, money, notes, or securities.                          pay for the direct physical loss. "We" will
                                                                           not pay more for loss to property and
            7. Other Carriers -- "We" do not cover property                debris removal combined than the "limit"
               while in the custody of any other carrier.                  for damaged property.

            8. Property Not Under a Bill of Lading -- "We"           d. Additional Limit --"We" pay up to an
               do not cover property for which no bill of               additional $10,000 for debris removal expense
               lading or shipping receipt has been issued.              when the debris removal expense exceeds 25%
                                                                        of the amount "we" pay for direct physical loss
            9. Property On Vehicles -- "We" do not cover                or when the loss to property and debris
               property in or on any one "vehicle" if the               removal combined exceeds the "limit" for the
               "vehicle" is under "your" control and has                damaged property.
               remained at any dock, depot, station,
               terminal, or other location for more than 72          e. You Must Report Your Expenses -- "We" do not
               hours after arrival.                                     pay any expenses unless they are reported to
                                                                        "us" in writing within 180 days from the date of
          10. Storage -- "We" do not cover property in due              direct physical loss to covered property.



       IN063 (10-2008)                                                                                              Page 2
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 46 of 54

                                                                    Grange Indemnity Insurance Co.




          Endorsement                                     XA 35     Policy Number: XA         2046808

          Motor Truck Cargo Liability Coverage
          SCHEDULE VEHICLE FORM



            2. Defense Costs -                                           6) interest that is awarded against "you"
                                                                            before the entry of a judgment. If "we"
                a. Coverage -- "We" have the option to defend               make an offer to settle the "suit", "we"
                   any "suit" brought against "you" as a result             will not pay any interest that accrues
                   of damage to covered property caused by a                after the offer to settle; and
                   covered loss. "We" may investigate and
                   settle a claim or "suit".                             7) cost of a bond for the release of attach-
                                                                            ments. "We" are not required to furnish
                b. Coverage Limitation -- "We" do not have to               a bond itself.
                   provide a defense after "we" have paid the
                   "limit" as a result of a judgment or written          No deductible applies.
                   settlement.
                                                                    3. Freight Charges -
                c. You Must Not -- "You" must not:
                                                                      a. Coverage -- "We" pay freight charges that
                   1) admit liability for a loss, settle a claim,        are due "you" which become uncollectible
                      or incur expense without "our" written             because of a direct physical loss to covered
                      consent; or                                        property caused by a covered peril.

                   2) interfere with "our" negotiation    for a       b. Limit -- The most "we" pay under this
                      settlement.                                        additional coverage for all freight charges
                                                                         in any one loss is $2,500.
                d. Covered Expenses -- "We" will pay the
                   following expenses associated with any           4. Pollutant Cleanup and Removal -
                   "suit" "we" defend:
                                                                      a. Coverage -- "We" pay "your" expense to
                   1) expenses that "we" incur while                     extract "pollutants" from land or water if
                      investigating and defending the "suit";            the discharge, dispersal, seepage,
                                                                         migration, release, or escape of the
                   2) actual loss of "your" salary, up to $250           "pollutants" is caused by a covered peril
                      per day, for "your" time spent away                that occurs during the policy period.
                      from work at "our" request;
                                                                      b. Time Limitation -- The expenses to extract
                   3) expenses that "you" incur at "our"                 "pollutants" are paid only if they are
                      request;                                           reported to "us" in writing within 180 days
                   4) all costs that "you" are required to pay           from the date the covered peril occurs.
                      as a result of any "suit" "we" defend;
                                                                      c. We Do Not Cover -- "We" do not pay the
                   5) interest that accrues after entry of a             cost of testing, evaluating, observing, or
                      judgment, until "we" tender, deposit in            recording the existence, level, or effects of
                      court, or pay "our" part of the judgment;          "polluntants".




       IN063 (10-2008)                                                                                          Page 3
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 47 of 54

                                                                           Grange Indemnity Insurance Co.




          Endorsement                                  XA 35               Policy Number: XA         2046808

          Motor Truck Cargo Liability Coverage
          SCHEDULE VEHICLE FORM



                d. Limit -- The most "we" pay for each             VIII.   PERILS EXCLUDED
                   location is $10,000 for the sum of all such
                   expenses arising out of a covered peril                 1. "We" do not pay for loss if one or more of the
                   occurring during each separate 12-month                    following exclusions apply to the loss,
                   period of this policy.                                     regardless of other causes or events that
                                                                              contribute to or aggravate the loss, whether
            5. Vehicle Substitution -- "You" may use a                        such causes or events act to produce the loss
               temporary substitute if a vehicle described on                 before, at the same time as, or after the
               the "declarations" is disabled or replaced. The                excluded causes or events.
               most that "we" pay for loss involving a
               substitute vehicle is the "limit" indicated on                 a. Civil Authority -- "We" do not pay for loss
               the "declarations" for the vehicle that has been                  caused by order of any civil authority,
               disabled or replaced.                                             including seizure, confiscation,
                                                                                 destruction, or quarantine of property.
            6. Protection of Property
                                                                                 "We" do pay for loss resulting from acts of
                a. Coverage -- "We " will pay the reasonable                     destruction by the civil authority to prevent
                   cost incurred by "you" for necessary                          the spread of fire, unless the fire is caused
                   repairs or emergency measures performed                       by a peril excluded under this coverage.
                   solely to protect covered property from
                   further damage by a peril insured against if               b. Nuclear Hazard -- "We" do not pay for loss
                   a peril insured against has already caused                    caused by or resulting from a nuclear
                   a loss to covered property.                                   reaction, nuclear radiation, or radioactive
                                                                                 contamination (whether controlled or
                b. We Do Not Cover -- This coverage does                         uncontrolled; whether caused by natural,
                   not include repairs or emergency measures                     accidental, or artificial means). Loss caused
                   performed on property which has not been                      by nuclear hazard is not considered loss
                   damaged by a peril insured against.                           caused by fire, explosion, or smoke. "We"
                                                                                 do pay for direct loss by fire resulting from
                c. Time Limitation -- The reasonable cost                        the nuclear hazard.
                   incurred for the protection of property
                   must incur within a 12 hour period after                   c. War And Military Action -- "We" do not
                   the covered peril occurs.                                     pay for loss caused by:

                d. Limit -- The most "we" will pay for the                       1) war, including undeclared   war or civil
                   aggregate of all expenses under sub part a.                      war; or
                   above is $5,000.
                                                                                 2) a warlike action by a military force,
    VII. PERILS COVERED                                                             including action taken to prevent or
                                                                                    defend against an actual or expected
            "We" cover external risks of direct physical loss                       attack, by any government, sovereign,
            unless the loss is limited or caused by a peril that                    or other authority using military
            is excluded.                                                            personnel or other agents; or



       IN063 (10-2008)                                                                                                 Page 4
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 48 of 54

                                                                     Grange Indemnity Insurance Co.




          Endorsement                                    XA 35       Policy Number: XA         2046808

          Motor Truck Cargo Liability Coverage
          SCHEDULE VEHICLE FORM



                   3) insurrection, rebellion, revolution, or             This exclusion does not apply to acts of
                      unlawful seizure of power including                 destruction by "your" employees, but "we"
                      action taken by governmental authority              do not pay for theft by employees.
                      to prevent or defend against any of
                      these.                                           c. Labor Disturbances -- "We" do not pay for
                                                                          loss caused by labor disturbances including
                   With regard to any action that comes                   strikes, lock outs, riots, civil commotion, or
                   within the "terms" of this exclusion and               the acts of any person taking part in a
                   involves nuclear reaction, nuclear radiation,          labor disturbance.
                   or radioactive contamination, this War and
                   Military Action Exclusion will apply in             d. Loss of Use -- "We" do not pay for loss
                   place of the Nuclear Hazard Exclusion.                 caused by or resulting from loss of use,
                                                                          business interruption, delay, or loss of
            2. "We" do not pay for loss or damage if one or               market.
               more of the following exclusions apply to the
               loss.                                                   e. Pollutants -- "We" do not pay for loss
                                                                          caused by or resulting from release,
                a. Contamination or Deterioration -- "We" do              discharge, seepage, migration, dispersal, or
                   not pay for loss caused by contamination or            escape of "pollutants" unless the release,
                   deterioration including corrosion; decay;              discharge, seepage, migration, dispersal, or
                   fungus; mildew; mold; rot; rust; insects;              escape is caused by a "specified peril".
                   vermin; change in flavor; or any quality,              "We" do pay for any resulting loss caused
                   fault, or weakness in the covered property             by a "specified peril".
                   that causes it to damage or destroy itself.
                                                                       f. Shifting, Packing, and Handling -- "We"
                b. Criminal, Fraudulent, or Dishonest Acts --             do not pay for loss caused by shifting of
                   "We" do not pay for loss caused by or                  load, improper packing, or rough
                   resulting from criminal, fraudulent,                   handling. "We" do pay for loss caused by a
                   dishonest, or illegal acts alone or in                 "specified peril".
                   collusion with another by:
                                                                       g. Temperature/Humidity -- "We" do not pay
                   1) "you";                                              for loss caused by humidity, dampness,
                                                                          dryness, or changes in or extremes of
                   2) others who have an interest in the                  temperature.
                      property;
                                                                       h. Voluntary Parting -- "We" do not pay for
                   3) others to whom "you" entrust the                    loss caused by or resulting from voluntary
                      property;                                           parting with title to or possession of any
                                                                          property because of any fraudulent
                   4) "your" partners, officers, directors,               scheme, trick, or false pretense.
                      trustees, or joint adventurers; or
                                                                       i. Wear and Tear -- "We" do not pay for loss
                   5) the employees or agents of 1), 2), 3), or 4)        caused by wear and tear.
                      above, whether or not they are at work.


       IN063 (10-2008)                                                                                           Page 5
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 49 of 54

                                                                     Grange Indemnity Insurance Co.




          Endorsement                                     XA 35      Policy Number: XA          2046808

          Motor Truck Cargo Liability Coverage
          SCHEDULE VEHICLE FORM



      IX. WHAT MUST BE DONE                                          5. Records -- "You" must produce records,
          IN CASE OF LOSS                                               including tax returns and bank microfilms of
                                                                        all cancelled checks relating to value, loss, and
            1. Notice -- In case of a loss, "you" must:                 expense and permit copies and extracts to be
                                                                        made of them as often as "we" reasonably
                a. give "us" or "our" agent prompt notice               request.
                   including a description of the property
                   involved ("we" may request written                6. Damaged Property -- If the damaged and
                   notice); and                                         undamaged property is in "your" care,
                                                                        custody, or control, "you" must exhibit the
                b. give notice to the police when the act that          property as often as "we" reasonably request
                   causes the loss is a crime.                          and allow "us" to inspect or take samples of
                                                                        the property.
            2. Protect Property -- "You" must take all
               reasonable steps to protect covered property at       7. Volunteer Payments -- "You" must not, except
               and after an insured loss to avoid further loss.         at "your" own expense, voluntarily make any
                                                                        payments, assume any obligations, pay or offer
            3. Proof of Loss -- "You" must send "us", within            any rewards, or incur any other expenses
               60 days after "our" request, a signed, sworn             except as respects protecting property from
               proof of loss. This must include the following           further damage.
               information:
                                                                     8. Abandonment -- "You" may not abandon the
                a. the time, place, and circumstances     of the        property to "us" without "our" written
                   loss;                                                consent.

                b. other policies of insurance that may cover        9. Cooperation -- "You" must cooperate with
                   the loss;                                            "us" in performing all acts required by this
                                                                        policy.
                c. "your" interest and the interests of all
                   others in the property involved, including      X. VALUATION
                   all mortgages and liens;
                                                                     1. Invoice -- The value of covered property is
                d. estimates, specifications, inventories, and          based on the amount indicated on the invoice.
                   other reasonable information that "we"
                   may require to settle the loss.                   2. No Invoice -- If there is no invoice, the value
                                                                        of covered property will be based on the
            4. Examination -- "You" must submit to examina-             actual cash value at the time of the loss (with
               tion under oath in matters connected with the            a deduction for depreciation). The value will
               loss as often as "we" reasonably request and             not exceed the value, if any, stated in bills of
               give "us" sworn statements of the answers. If            lading or shipping receipts.
               more than one person is examined, "we" have
               the right to examine and receive statements
               separately and not in the presence of others.



       IN063 (10-2008)                                                                                             Page 6
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 50 of 54

                                                                        Grange Indemnity Insurance Co.




          Endorsement                                   XA 35           Policy Number: XA          2046808

          Motor Truck Cargo Liability Coverage
          SCHEDULE VEHICLE FORM



      XI. HOW MUCH WE PAY                                               5. Insurance Under More Than One Policy --
                                                                           "You" may have another policy subject to the
            1. Insurable Interest -- "We" do not cover more                same "terms" as this policy. If "you" do, "we"
               than "your" insurable interest in any property.             will pay "our" share of the covered loss. "Our"
                                                                           share is the proportion that the applicable
            2. Deductible -- "We" pay only that part of                    "limit" under this policy bears to the "limit" of
               "your" loss over the deductible amount                      all policies covering on the same basis.
               indicated on the "declarations" in any one
               occurrence.                                                 If there is another policy covering the same
                                                                           loss, other than that described above, "we"
                "We" may pay all or a portion of the                       pay only for the amount of covered loss in
                deductible amount to settle a loss or "suit". If           excess of the amount due from that other
                "we" do pay all or a portion of the deductible             policy, whether "you" can collect on it or not.
                amount, "you" must promptly reimburse "us"                 But "we" do not pay more than the applicable
                for the amount the "we" paid.                              "limit".

            3. Loss Settlement Terms -- Subject to                  XII. LOSS PAYMENT
               paragraphs 1., 2., 4., and 5. under How Much
               We Pay:                                                  1. Our Options -- "We" have the following
                                                                           options:
                a. We pay the Lesser Of -- "We" pay the
                   lesser of:                                              a. pay the value of the loss;

                   1) the amount determined     under Valuation;           b. pay the cost of repairing or replacing the
                                                                              loss;
                   2) the cost to repair, replace, or rebuild the
                      property with material of like kind and              c. rebuild, repair, or replace with property of
                      quality to the extent practicable; or                   like kind and quality, to the extent
                                                                              practicable, within a reasonable time;
                   3) the "limit" for "vehicle" indicated on the
                      "declarations".                                      d. take all or any part of the damaged
                                                                              property at the agreed value.
                b. Catastrophe Limit -- In no event will "we"
                   pay more than the catastrophe "limit"                   "We" must give "you" notice of "our" intent to
                   indicated on the "declarations" regardless              rebuild, repair, or replace within 30 days after
                   if a loss involves one or more "vehicles".              receipt of a duly executed proof of loss.

            4. Insurance Under More Than One Coverage --                2. Payment of Loss -- An insured loss will be
               If more than one coverage of this policy                    payable 30 days after a satisfactory proof of
               insures the same loss, "we" pay no more than                loss is received or a final judgment award has
               the actual claim, loss, or damage sustained.                been entered. If a loss has been paid or made
                                                                           good by others "we" will not be liable for any
                                                                           part of the loss.



       IN063 (10-2008)                                                                                               Page 7
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 51 of 54

                                                                    Grange Indemnity Insurance Co.




          Endorsement                                  XA 35        Policy Number: XA          2046808

          Motor Truck Cargo Liability Coverage
          SCHEDULE VEHICLE FORM



    XIII. OTHER CONDITIONS                                          3. Estates -- This provision applies only if the
                                                                       insured is an individual.
            1. Appraisal -- If "you" and "we" do not agree on
               the amount of the loss or the actual cash value         On "your" death, "we" cover "your" legal
               of covered property, either party may demand            representative as an insured.
               that these amounts be determined by
               appraisal.                                              This person or organization is an insured only
                                                                       with respect to property covered by this
                If either makes a written demand for appraisal,        coverage. This coverage does not extend past
                each will select a competent, independent              the policy period indicated on the
                appraiser and notify the other of the                  "declarations".
                appraiser’s identity within 20 days of receipt of
                the written demand. The two appraisers will         4. Misrepresentation, Concealment, or Fraud --
                then select a competent, impartial umpire. If          This coverage is void as to "you" and any
                the two appraisers are unable to agree upon an         other insured if, before or after a loss:
                umpire within 15 days, "you" or "we" can ask a
                judge of a court of record in the state where          a. "you" or any other insured have willfully
                the property is located to select an umpire.              concealed or misrepresented:

                The appraisers will then determine and state              1) a material fact or circumstance that
                separately the amount of each loss.                          relates to this insurance or the subject
                                                                             thereof; or
                The appraisers will also determine the value
                of covered property items at the time of the              2) "your" interest herein; or
                loss, if requested.
                                                                       b. there has been fraud or false swearing by
                If the appraisers submit a written report of              "you" or any other insured with regard to a
                any agreement to "us", the amount agreed                  matter that relates to this insurance or the
                upon will be the amount of the loss. If the               subject thereof.
                appraisers fail to agree within a reasonable
                time, they will submit only their differences to    5. Policy Period -- "We" pay for a covered loss
                the umpire. Written agreement so itemized              that occurs during the policy period.
                and signed by any two of these three sets the
                amount of the loss.                                 6. Recoveries -- If "we" pay for a loss and lost or
                                                                       damaged property is recovered, or payment is
                Each appraiser will be paid by the party               made by those responsible for the loss, the
                selecting that appraiser. Other expenses of the        following provisions apply:
                appraisal and the compensation of the umpire
                will be paid equally by "you" and "us".                a. "you" must notify "us" promptly if "you"
                                                                          recover property or receive payment;
            2. Conformity With Statute -- When a condition
               of this coverage is in conflict with an applic-         b. "we" must notify "you" promptly if "we"
               able law, that condition is amended to conform             recover property or receive payment;
               to that law.


       IN063 (10-2008)                                                                                           Page 8
G3401588.D130802.D067.P2046808.SN-00

                        Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 52 of 54

                                                                         Grange Indemnity Insurance Co.




          Endorsement                                   XA 35            Policy Number: XA          2046808

          Motor Truck Cargo Liability Coverage
          SCHEDULE VEHICLE FORM



                c. any recovery expenses incurred by either                 complied with and the suit has been brought
                   are reimbursed first;                                    within two years after "you" first have
                                                                            knowledge of the loss. If any applicable law
                d. if the claim paid is less than the agreed loss           makes this limitation invalid, then suit must
                   due to a deductible or other limiting                    begin within the shortest period permitted by
                   "terms" of this policy, any recovery will be             law.
                   pro rated between "you" and "us" based on
                   "our" respective interest in the loss.                   No one has the right under this coverage to
                                                                            join "us" as a party or otherwise bring "us"
            7. Restoration of Limits -- A loss "we" pay                     into a legal action asking for damages from
               under this coverage does not reduce the                      "you". Legal action may be brought against
               applicable "limits".                                         "us" to recover an agreed upon settlement on
                                                                            a final judgment award, subject to the "terms"
            8. Subrogation -- If "we" pay for a loss, "we" may              of this coverage.
               require "you" to assign to "us" "your" right of
               recovery against others. "You" must do all               10. Your Reimbursement To Us -- "You" will
               that is necessary to secure "our" rights. "We"               reimburse "us" if "we" pay a loss because of
               do not pay for a loss if "you" impair this right             any endorsement to this policy:
               to recover.
                                                                            a. that is required by law or any regulatory
            9. Suit Against Us -- No one may bring a legal                     authority; and
               action against "us" under this coverage unless
               all of the "terms" of this coverage have been                b. which extends "our" liability for loss.




                                       Includes copyrighted material of American Association of
                                                Insurance Services, with its permission.


       IN063 (10-2008)                                                                                                   Page 9
G3401588.D130802.D067.P2046808.SN-00

                            Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 53 of 54



                                                               Form F
                                              UNIFORM MOTOR CARRIER BODILY INJURY AND
                                          PROPERTY DAMAGE LIABILITY INSURANCE ENDORSEMENT


       It is agreed that:

       1. The certification of the policy, as proof of financial responsibility under the provisions of any State motor carrier law or regulations
          promulgated by any State Commission having jurisdiction with respect thereto, amends the policy to provide insurance for
          automobile bodily injury and property damage liability in accordance with the provisions of such law or regulations to the extent of
          the coverage and limits of liability required thereby; provided only that the insured agrees to reimburse the company for any
          payment made by the company which it would not have been obligated to make under the terms of this policy except by reason of
          the obligation assumed in making such certification.
       2. The Uniform Motor Carrier Bodily Injury and Property Damage Liability Certificate of Insurance has been filed with the State
          Commissions indicated below.
       3. This endorsement may not be canceled without cancellation of the policy to which it is attached. Such cancellation may be effected
          by the company or the insured giving thirty (30) days’ notice in writing to the State Commission with which such certificate has been
          filed, such thirty (30) days’ notice to commence to run from the date the notice is actually received in the office of such Commission.

       Attached to and forming part of policy No. XA 2046808-00

       issued by        Grange Indemnity Insurance Co.                                                                               , herein called

       Company, of

       to    BRIGHT AUTO LLC

       of


       Dated at                                                                                 this 02       day of AUGUST                 20 13




                                                                          Countersigned by

                                                                                                          Authorized Representative


       STATE COMMISSIONS WITH WHOM UNIFORM MOTOR CARRIER BODILY INJURY AND PROPERTY DAMAGE LIABILITY
       CERTIFICATE OF INSURANCE HAS BEEN FILED WITH:

       OHIO




       MC 1632 (Ed. 6-71)
G3401588.D130802.D067.P2046808.SN-00

                            Case 1:17-cr-00722-VSB Document 123-13 Filed 02/15/19 Page 54 of 54



                                                                    Form I
                                                         UNIFORM MOTOR CARRIER CARGO
                                                            INSURANCE ENDORSEMENT


       It is agreed that:

       1. The certification of the policy as proof of responsibility under the provisions of any State motor carrier law or regulations
          promulgated by any State Commission having jurisdiction with respect thereto, amends the policy to provide insurance for motor
          carrier cargo liability in accordance with the provisions of such law or regulations to the extent of the coverage and limits of liability
          required thereby; provided only that the insured agrees to reimburse the company for any payment made by the company which it
          would not have been obligated to make under the terms of this policy except by reason of the obligation assumed in making such
          certification.
       2. The Uniform Motor Carrier Cargo Certificate of Insurance has been filed with the State Commissions indicated below.
       3. This endorsement may not be canceled without cancellation of the policy to which it is attached. Such cancellation may be effected
          by the company or the insured giving thirty (30) days’ notice in writing to the State Commission with which such certificate has been
          filed, such thirty (30) days’ notice to commence to run from the date the notice is actually received in the office of such Commission.

       Attached to and forming part of policy No. XA 2046808-00

       issued by        Grange Indemnity Insurance Co.                                                                                , herein called

       Company, of

       to               BRIGHT AUTO LLC

       of


       Dated at                                                                                  this 02       day of AUGUST                 20 13



                                                                          Countersigned by

                                                                                                      Authorized Company Representative

       This form determined by the National Association of Railroad and Utilities Commissioners and promulgated by the Interstate
       Commerce Commission pursuant tot the provisions of Section 202 (b) (2) of the Interstate Commerce Act (49 U.S.C., Sec. 302 (b) (2)).

       STATE COMMISSIONS WITH WHOM UNIFORM MOTOR CARRIER CARGO CERTIFICATE OF INSURANCE HAS BEEN FILED
       WITH:

       OHIO




       MC 2444A (Ed. 9-99)
